


Exhibit 10.34

 

$40,000,000 SENIOR SECURED CREDIT FACILITIES

 

$35,000,000 SENIOR SECURED DISCRETIONARY INCREMENTAL FACILITIES

 

CREDIT AGREEMENT

 

dated as of September 30, 2011,

 

among

 

A123 SYSTEMS, INC. and A123 SECURITIES CORPORATION

 

as the Borrowers,

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

 

and

 

SILICON VALLEY BANK,

 

as Administrative Agent, Issuing Lender and Swingline Lender

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

26

 

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

27

 

 

 

2.1

Existing Term Loan

27

2.2

Revolving Commitments

27

2.3

Procedure for Revolving Loan Borrowing

28

2.4

Swingline Commitment

28

2.5

Procedure for Swingline Borrowing; Refunding of Swingline Loans

29

2.6

Overadvances

30

2.7

Fees

30

2.8

Termination or Reduction of Revolving Commitments

30

2.9

Optional Prepayments

31

2.10

Conversion and Continuation Options

31

2.11

Limitations on Eurodollar Tranches

32

2.12

Interest Rates and Payment Dates

32

2.13

Computation of Interest and Fees

32

2.14

Inability to Determine Interest Rate

33

2.15

Pro Rata Treatment and Payments

33

2.16

Illegality; Requirements of Law

36

2.17

Taxes

37

2.18

Indemnity

39

2.19

Change of Lending Office

40

2.20

Substitution of Lenders

40

2.21

Defaulting Lenders

41

2.22

Notes

42

2.23

Joint and Several Liability of the Borrowers

43

2.23

Increase in Commitments

45

 

 

 

SECTION 3

LETTERS OF CREDIT

47

 

 

 

3.1

L/C Commitment

47

3.2

Procedure for Issuance of Letters of Credit

48

3.3

Fees and Other Charges

48

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

3.4

L/C Participations; Existing Letters of Credit

49

3.5

Reimbursement

50

3.6

Obligations Absolute

50

3.7

Letter of Credit Payments

51

3.8

Applications

51

3.9

Interim Interest

51

3.10

Cash Collateral

51

3.11

Additional Issuing Lenders

52

3.12

Resignation of the Issuing Lender

52

3.13

Applicability of UCP and ISP

53

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

53

 

 

 

4.1

Financial Condition

53

4.2

No Change

54

4.3

Existence; Compliance with Law

54

4.4

Power, Authorization; Enforceable Obligations

54

4.5

No Legal Bar

54

4.6

Litigation

54

4.7

No Default

54

4.8

Ownership of Property; Liens; Investments

55

4.9

Intellectual Property

55

4.10

Taxes

55

4.11

Federal Regulations

55

4.12

Labor Matters

55

4.13

ERISA

56

4.14

Investment Company Act; Other Regulations

56

4.15

Subsidiaries

57

4.16

Use of Proceeds

57

4.17

Environmental Matters

57

4.18

Accuracy of Information, etc.

58

4.19

Security Documents

58

4.20

Solvency

59

4.21

Regulation H

59

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

4.22

Designated Senior Indebtedness

59

4.23

Insurance

59

4.24

No Casualty

59

4.25

Accounts Receivable

59

4.26

Capitalization

59

 

 

 

SECTION 5

CONDITIONS PRECEDENT

60

 

 

 

5.1

Conditions to Initial Extension of Credit

60

5.2

Conditions to Each Extension of Credit

62

 

 

 

SECTION 6

AFFIRMATIVE COVENANTS

63

 

 

 

6.1

Financial Statements

63

6.2

Certificates; Reports; Other Information

64

6.3

Accounts Receivable

65

6.4

Payment of Obligations

67

6.5

Maintenance of Existence; Compliance

67

6.6

Maintenance of Property; Insurance

67

6.7

Inspection of Property; Books and Records; Discussions

67

6.8

Notices

68

6.9

Environmental Laws

69

6.10

Operating Accounts

69

6.11

Audits

69

6.12

Additional Collateral, etc.

69

6.13

Use of Proceeds

71

6.14

Designated Senior Indebtedness

71

6.15

Further Assurances

71

6.16

Post-Closing Matters

71

 

 

 

SECTION 7

NEGATIVE COVENANTS

71

 

 

 

7.1

Financial Condition Covenants

72

7.2

Indebtedness

72

7.3

Liens

73

7.4

Fundamental Changes

75

7.5

Disposition of Property

75

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

7.6

Restricted Payments

76

7.7

Investments

76

7.8

ERISA

78

7.9

Modifications of Certain Preferred Stock and Debt Instruments

79

7.10

Transactions with Affiliates

79

7.11

Sale Leaseback Transactions

79

7.12

Swap Agreements

79

7.13

Accounting Changes

79

7.14

Negative Pledge Clauses

79

7.15

Clauses Restricting Subsidiary Distributions

80

7.16

Lines of Business

80

7.17

Designation of other Indebtedness

80

7.18

Amendments to Organizational Agreements and Material Contracts

80

7.19

Use of Proceeds

80

7.20

Subordinated Debt

80

 

 

 

SECTION 8

EVENTS OF DEFAULT

81

 

 

 

8.1

Events of Default

81

8.2

Remedies upon Event of Default81

83

8.3

Application of Funds

84

 

 

 

SECTION 9

THE ADMINISTRATIVE AGENT

85

 

 

 

9.1

Appointment and Authority

85

9.2

Delegation of Duties

85

9.3

Exculpatory Provisions

86

9.4

Reliance by Administrative Agent

86

9.5

Notice of Default

87

9.6

Non-Reliance on Administrative Agent and Other Lenders

87

9.7

Indemnification

88

9.8

Agent in Its Individual Capacity

88

9.9

Successor Administrative Agent

88

9.10

Collateral and Guarantee Matters

89

9.11

Proofs of Claim

89

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 10

MISCELLANEOUS

90

 

 

 

10.1

Amendments and Waivers

90

10.2

Notices

91

10.3

No Waiver; Cumulative Remedies

93

10.4

Survival of Representations and Warranties

93

10.5

Payment of Expenses and Taxes

93

10.6

Successors and Assigns; Participations and Assignments

94

10.7

Adjustments; Set-off

97

10.8

Payments Set Aside

98

10.9

Interest Rate Limitation

98

10.10

Counterparts

99

10.11

Severability

99

10.12

Integration

99

10.13

GOVERNING LAW

99

10.14

Submission to Jurisdiction; Waivers

99

10.15

Acknowledgements

100

10.16

Releases of Guarantees and Liens

100

10.17

Confidentiality

100

10.18

Automatic Debits

101

10.19

Patriot Act

101

 

v

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.1A:

Commitments

Schedule 1.1B:

Existing Letters of Credit

Schedule 4.4:

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

Requirements of Law

Schedule 4.13:

ERISA Plans

Schedule 4.15:

Subsidiaries

Schedule 4.17:

Environmental Matters

Schedule 4.19(a):

Financing Statements and Other Filings

Schedule 4.26

Capitalization

Schedule 7.2(d):

Existing Indebtedness

Schedule 7.3(f):

Existing Liens; Purchase Money Liens and MassCEC/MSF Liens

Section 7.7(h)

Existing Investments

 

EXHIBITS

 

Exhibit A:

Form of Collateral Agreement

Exhibit B:

Form of Compliance Certificate

Exhibit C:

Form of Secretary’s Certificate

Exhibit D:

Form of Solvency Certificate

Exhibit E:

Form of Assignment and Assumption

Exhibit F:

Form of Tax Certificate

Exhibit G:

Form of Addendum

Exhibit H-1:

Form of Revolving Loan Note

Exhibit H-2:

Form of Swingline Loan Note

Exhibit I:

Form of Transaction Report

Exhibit J:

Form of Collateral Information Certificate

Exhibit K:

Form of Notice of Borrowing

Exhibit L:

Form of Notice of Conversion/Continuation

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated as of September 30, 2011, is
entered into by and among A123 SYSTEMS, INC., a Delaware corporation (“A123”)
and A123 SECURITIES CORPORATION, a Massachusetts corporation (“A123 Securities”,
and together with A123, individually and collectively, jointly and severally,
the “Borrowers” and each a “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (each a
“Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), a
California corporation, as the Issuing Lender and the Swingline Lender, and SVB,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

WITNESSETH:

 

WHEREAS, A123 has previously entered into a certain Loan and Security Agreement
dated as of August 2, 2006 (as amended and in effect, the “Original Credit
Agreement”) with SVB;

 

WHEREAS, the Borrowers desire to obtain financing to refinance in full all of
A123’s obligations under the Original Credit Agreement (other than the Existing
Term Loan), as well as for working capital financing and letter of credit
facilities;

 

WHEREAS, the Lenders have agreed to extend a revolving loan facility to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount of up to Forty Million Dollars ($40,000,000), a
letter of credit facility in the aggregate availability amount of Ten Million
Dollars ($10,000,000) (as a sublimit of the revolving loan facility), and a
discretionary incremental facility in an aggregate principal amount of up to
Thirty Five Million Dollars ($35,000,000) subject to the terms herein; and

 

WHEREAS, the Borrowers have agreed to secure all of their respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of their respective assets.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“A123”: as defined in the preamble.

 

“A123 Securities”: as defined in the preamble.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to the higher of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect for such day plus 0.50%. 
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change

 

1

--------------------------------------------------------------------------------


 

in the Prime Rate or the Federal Funds Effective Rate.

 

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor”, when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

 

“Accounting Changes”: as defined in the definition of “GAAP.”

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account”, when used herein, shall
mean an Account of the Borrower.

 

“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

 

“Additional Revolving Commitment Lender”: as defined in Section 2.24(c).

 

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

 

“Affected Lender”:  as defined in Section 2.20.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person. 
For purposes of determining the Affiliates of any Loan Party, “control” of a
Person means the power, directly or indirectly, either to (a) vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
the management and policies or indirectly cause the direction and policies of
such Person, whether by contract or otherwise.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

2

--------------------------------------------------------------------------------


 

REVOLVING LOANS AND SWINGLINE LOANS

 

Liquidity

 

Eurodollar Loans

 

ABR Loans

 

 

 

 

 

 

 

< $75,000,000

 

0.275

%

0.50

%

> $75,000,000

 

0.225

%

0.00

%

 

The Applicable Margin will be adjusted quarterly following receipt by Bank of
the Borrowers quarter-end Compliance Certificate required to be delivered
pursuant to Section 6.2(b).

 

Notwithstanding the foregoing, (a) at the Closing Date, the Applicable Margin
shall be the rate corresponding to Liquidity of greater than $75,000,000 in the
foregoing table, (b) if the Borrowers fail to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section6.2(b), by the respective dates required thereunder after the end of any
related fiscal quarter, the Applicable Margin shall be the rates corresponding
to Liquidity of $75,000,000 or less in the foregoing table until such financial
statements and Compliance Certificate are delivered, and (c) no reduction to the
Applicable Margin shall become effective at any time when an Event of Default
has occurred and is continuing.

 

If, as a result of any restatement of or other adjustment to any Transaction
Report or Liquidity Report or for any other reason, Administrative Agent
determines that (x) Liquidity, as calculated by the Borrowers as of any
applicable date, was inaccurate and (y) a proper calculation of Liquidity would
have resulted in different pricing for any period, then: (i) if the proper
calculation of Liquidity would have resulted in higher pricing for such period,
the Borrowers shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period; and (ii) if the proper calculation of Liquidity would have
resulted in lower pricing for such period, neither the Administrative Agent nor
any Lender shall have any obligation to repay any interest to the Borrowers.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the aggregate Total Revolving Commitments of all Lenders in effect at
such time and (ii) the Borrowing Base in effect at such time, minus (in each of
the following clauses (b), (c) and (d), without duplication), (b) the aggregate
amount of all issued and outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) at such time, minus (c) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time; minus (d) the aggregate principal balance of any
Revolving Loans outstanding at such time.

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

3

--------------------------------------------------------------------------------

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” and “Borrowers”: as defined in the preamble hereto.

 

“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum at such time of up to (a) eighty
percent (80%) of the book value of Borrowers’ Eligible Accounts at such time,
plus (b) eighty percent (80%) of Borrowers’ Eligible Foreign Accounts (provided
that availability under this clause (b) shall not exceed fifteen percent (15%)
of all outstanding Revolving Extensions of Credit) plus (c) thirty percent (30%)
of Borrowers’ Eligible Inventory at such time valued at the lower of cost
(determined on a first in, first out basis) or market basis (provided that
availability under this clause (c) shall not exceed twenty percent (20%) of all
outstanding Revolving Extensions of Credit), less (c) in each case, the amount
of any Reserves established by the Administrative Agent at such time.

 

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and if any determination of a “Business Day” shall relate to
an foreign exchange forward contract , the term “Business Day” shall mean a day
on which dealings are carried on in the country of settlement of the foreign
(i.e., non-Dollar) currency.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Exposure or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Issuing Lender shall agree in its sole
discretion, other credit support, in an amount equal to 105% of L/C Exposure at
such time (other than L/C Exposure with respect to Letters of Credit denominated
in a Foreign Currency, which L/C Exposure shall be Cash Collateralized in an
amount equal to 110% of such L/C Exposure), in each case pursuant to
documentation in form and substance reasonably satisfactory to (i) the
Administrative Agent and, (ii) as applicable, the Issuing Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed

 

4

--------------------------------------------------------------------------------


 

by, the United States Government or issued by any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $250,000,000;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Agreement”: as defined in the definition of Cash Management
Services.

 

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Services”:  cash management and other services provided to a
Loan Party by a Cash Management Bank which may include foreign exchange forward
contracts, merchant services, direct deposit of payroll, business credit card,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

 

“Casualty Event” means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.

 

“Certificated Securities”:  as defined in Section 4.19(a).

 

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
forty-nine percent (49%) or more of the ordinary voting power for the election
of directors of A123 (determined on a fully diluted basis); or (b) at any time,
A123 shall cease to own and control, of record and beneficially, directly, 100%
of each class of outstanding Capital Stock of each Subsidiary (other than any
Immaterial Subsidiary and other than any dispositions, mergers or consolidations
that are permitted under this Agreement), free and clear of all Liens (except
Liens created by the Security Documents).

 

5

--------------------------------------------------------------------------------


 

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties that does not constitute Excluded
Property, now owned or hereafter acquired, upon which a Lien is purported to be
created by any Security Document.

 

“Collateral Agreement”: the Collateral Agreement to be executed and delivered by
the Borrowers and each Grantor from time to time signatory thereto,
substantially in the form of Exhibit A.

 

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by each Borrower pursuant to Section 5.1,
substantially in the form of Exhibit J.

 

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.

 

“Commitment Fee Rate”: is three-eighths of one percent (0.375%) per annum;
provided, that for any quarterly period in which the average of the actual
outstanding Revolving Extension of Credit is at least fifty percent (50%) of the
Total Revolving Commitments for each day in such quarterly period, the
Commitment Fee Rate shall be reduced to one-quarter of one percent (0.25%) per
annum for such quarterly period.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated Liquidity Ratio”: as at the last day of any period, the ratio of
(a) Liquidity, to (b) all outstanding Obligations of Borrowers owed to the
Administrative Agent and the Lenders hereunder.

 

“Consolidated Tangible Net Worth”: as of any date of determination, for each
Borrower and its respective Subsidiaries on a consolidated basis, an amount
equal to the difference between (a) the sum of Shareholders’ Equity of each
Borrower on such date plus outstanding Subordinated Debt of each Borrower on
such date minus (b) the Intangible Assets of each Borrower and its respective
consolidated Subsidiaries on such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: means, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans (including
Swingline Loans) or participations in respect of Letters of Credit, within

 

6

--------------------------------------------------------------------------------


 

three Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of an Insolvency Proceeding, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Default Rate”: as defined in Section 2.12(c).

 

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account Control Agreement”: any deposit account control agreement,
among the Borrowers, the Administrative Agent and any other financial
institution, now or hereafter delivered by the Borrowers, in each case in form
and substance reasonably acceptable to the Administrative Agent.

 

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrowers or any of their respective Subsidiaries), any
sale, lease, Sale Leaseback Transaction, assignment, conveyance, transfer,
encumbrance or other disposition thereof and any issuance of Capital Stock of
the Borrowers or any of their respective Subsidiaries.  The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by the
Administrative Agent at such time based upon the then applicable exchange rate
reported by Bloomberg Financial Services Reporting for sales of the Foreign
Currency for transfer to the country issuing such Foreign Currency.

 

“Domestic Subsidiary”: any Subsidiary of the Borrowers organized under the laws
of any jurisdiction within the United States.

 

“Eligible Accounts”: all of the Accounts owned by the Borrowers and reflected in
the most recent Transaction Report delivered by the Borrowers to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies.  The Administrative Agent shall have the
right, with three (3) Business Days prior written notice, to establish, modify
or eliminate Reserves against Eligible Accounts, or to adjust or supplement any
of the criteria set forth below and to establish new criteria, and, after
consultation and notice to Borrowers, to adjust advance rates with respect to
Eligible Accounts, in its reasonable credit judgment reflecting changes in the
collectability or realization values of such Accounts arising or discovered by
the Administrative Agent after the Closing Date.  Eligible Accounts shall not
include any Account of a Borrower:

 

(a)           that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of business;

 

7

--------------------------------------------------------------------------------


 

(b)           (i)            upon which such Borrower’s right to receive payment
is not absolute or is contingent upon the fulfillment of any condition
whatsoever (other than contingencies or conditions which have already been met)
or (ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the applicable Account Debtor through judicial process or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or services rendered pursuant to a contract under which the
applicable Account Debtor’s obligation to pay is subject to such Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer (but only to the extent of such required
further performance);

 

(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

(d)           that is not a true and correct statement of bona fide trade credit
or indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

 

(e)           with respect to which an invoice, in form and substance consistent
with Borrower’s past business practices, has not been sent to the applicable
Account Debtor (but excluding any amount equal to the amount of the
non-refundable deposits that are required to be paid by the applicable Account
Debtor);

 

(f)            that (i) is not owned by such Borrower or (ii) is subject to any
Lien of any other Person, other than Liens in favor of the Administrative Agent
(but only to the extent of such Lien);

 

(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party;

 

(h)           that are obligations in excess of One Million Dollars ($1,000,000)
in the aggregate for all Account Debtors that consist of the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the Lender,
in its sole discretion, has agreed to the contrary in writing and such Borrower,
if necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;

 

(i)            that is the obligation of an Account Debtor which does not have
its principal place of business in the United States or Canada;

 

(j)            to the extent any Loan Party thereof is liable for goods sold or
services rendered by the applicable Account Debtor to such Loan Party thereof
but only to the extent of the potential offset;

 

(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the applicable Account Debtor
is or may be conditional (but only to the extent such delivery condition is
applicable);

 

(l)            an Account deemed in default upon the occurrence of any of the
following:

 

(i)            such Account is not paid within ninety (90) days following its
original invoice date;

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

8

--------------------------------------------------------------------------------


 

(iii)          a petition is filed (and not removed) by or against the Account
Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

 

(m)          that is owed by an Account Debtor where fifty percent (50%) or more
of the aggregate Dollar amount of all Accounts owing by such Account Debtor are
ineligible under one or more of the other criteria set forth in this definition;

 

(n)           as to which the Administrative Agent’s Lien is not a first
priority perfected Lien, other than Permitted Liens;

 

(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;

 

(p)           [reserved];

 

(q)           to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of determination
exceed twenty-five percent (25%) of all Eligible Accounts (provided that forty
percent (40%) for any one (1) Account Debtor and its Affiliates shall be
permitted);

 

(r)            that is payable in any currency other than Dollars (unless
converted into dollars on terms reasonably acceptable to the Administrative
Agent;

 

(s)           owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of such Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);

 

(t)            subject to contractual arrangements between such Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements and where the Account Debtor has a right of setoff
for damages suffered as a result of such Borrower’s failure to perform in
accordance with the contract setting forth such requirements (sometimes called
contracts accounts receivable, progress billings, milestone billings or
fulfillment contracts);

 

(u)           subject to trust provisions, subrogation rights of a bonding
company or a statutory trust;

 

(v)           owing from an Account Debtor with respect to whom such Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue);
or

 

(w)          for which the Administrative Agent in its good faith business
judgment determines collection to be doubtful.

 

Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.

 

“Eligible Assignee”: (a) a commercial bank or other financial institution that
is regulated under the Laws of any country which is a member of the Organization
of Economic Cooperation and Development and (i) having a combined capital and
surplus of at least $500,000,000, and (ii) which has a rating of BBB or higher
from S&P and a rating of Baa2 or higher from Moody’s at the date that it becomes
a Lender hereunder; provided that, unless an Event of Default has occurred and
is continuing, no Person proposed to become a Lender after the Closing Date and
reasonably determined by the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent in its good faith business judgment to be acting in the
capacity of a distressed debt or vulture investor (as such terms may be
reasonably defined by the Administrative Agent) shall be an Eligible Assignee;
or (b) a Person that is primarily engaged in the business of commercial banking
and that is an Affiliate of a Lender; provided further, that no Borrower or
Affiliate of Borrower shall be an Eligible Assignee.

 

“Eligible Foreign Accounts”: Accounts owned by a Borrower that are the
obligation of an Account Debtor located outside of the United States or Canada
and that: (a) (i) are the obligation of an Account Debtor that has its principal
place of business in any of France, Germany, Italy, Japan or the United Kingdom,
the billing and payment receipt history for which Account Debtor is acceptable
to the Administrative Agent, in its reasonable discretion; or (ii) are supported
by a letter of credit, assigned and delivered to the Administrative Agent and
reasonably satisfactory to the Administrative Agent as to form, amount and
issuer, or (iii) are insured by insurance policies acceptable to the
Administrative Agent, in its reasonable discretion; and (b) otherwise constitute
Eligible Accounts; and (c) are, on a case-by-case basis, acceptable to the
Administrative Agent in its sole reasonable discretion.

 

“Eligible Inventory”: Inventory of a Borrower subject to the Lien created by the
Security Documents, the value of which shall be determined by taking into
consideration, among other factors, the lowest of its cost, its book value
determined in accordance with GAAP and its liquidation value; provided that the
Administrative Agent shall have the right, after three (3) Business Days’ notice
to the Borrowers, to establish, modify or eliminate Reserves against Eligible
Inventory, or to adjust or supplement any of the criteria set forth below and to
establish new criteria, and, after consultation and notice to the Borrowers, to
adjust advance rates with respect to Eligible Inventory, in its reasonable
credit judgment; provided further that none of the following classes of
Inventory shall be deemed to be Eligible Inventory:

 

(a)           Inventory consisting of “perishable agricultural commodities”
within the meaning of the Perishable Agricultural Commodities Act of 1930, or on
which a Lien has arisen or may arise in favor of agricultural producers under
any comparable Laws;

 

(b)           Inventory which is not owned by such Borrower free and clear of
all Liens and rights of others (other than Liens granted in favor of the
Administrative Agent for the ratable benefit of the Secured Parties), including
Inventory located on leaseholds as to which the lessor has not entered into a
consent and agreement providing the Administrative Agent with the right to
receive notices of default, the right to repossess such Inventory at any time
and such other rights as may be reasonably requested by the Administrative
Agent;

 

(c)           Inventory that is obsolete, spoiled, damaged, unusable or
otherwise unavailable for sale;

 

(d)           Inventory consisting of promotional, marketing, packaging or
shipping materials and supplies;

 

(e)           Inventory that fails to meet all standards imposed by any
Governmental Authority having regulatory authority over such Inventory or its
use or sale;

 

(f)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which
such Borrower has received notice of a dispute in respect of any such agreement;

 

(g)           Inventory located outside the United States;

 

(h)           Inventory that is not in the possession of or under the sole
control of such Borrower;

 

10

--------------------------------------------------------------------------------


 

(i)            Inventory consisting of supplies or work in progress;

 

(j)            Inventory with respect to which the representations and
warranties set forth in Section 4 of the Collateral Agreement applicable to
Inventory are not correct;

 

(k)           Inventory in respect of which the Collateral Agreement, after
giving effect to the related filings of financing statements that have then been
made, if any, does not or has ceased to create a valid and perfected first
priority Lien or security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, securing the Obligations;

 

(l)            Inventory which is comingled with property of a Person other than
a Borrower;

 

(m)          Inventory with respect to which more than ninety (90) days have
elapsed since the applicable original completion date therefor as designated in
the ordinary course of business by the Borrower; or

 

(n)           Inventory which, in the Administrative Agent’s reasonable
discretion, is unacceptable due to age, type, category or quantity or is
otherwise ineligible.

 

Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements.  In any event, the Administrative Agent reserves the
right to include in, or exclude from, the Borrowing Base any Inventory, in its
sole discretion.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

 

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations”, under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency

 

11

--------------------------------------------------------------------------------


 

pursuant to Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (f) the imposition of
liability on any Loan Party or any ERISA Affiliate thereof pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the failure by any Loan Party or any ERISA Affiliate thereof to make
any required contribution to a Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Loan Party or any ERISA Affiliate thereof may
be directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any ERISA Affiliate
thereof of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) receipt of
a written notice of a material claim (other than routine claims for benefits)
against any Plan or the assets thereof, or against any Loan Party or any
Subsidiary thereof in connection with any such plan; (p) receipt from the IRS of
notice of the failure of any Qualified Plan to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Qualified Plan to fail
to qualify for exemption from taxation under Section 501(a) of the Code; or
(q) the imposition of any lien (or the fulfillment of the conditions for the
imposition of any lien) on any of the rights, properties or assets of any Loan
Party or any ERISA Affiliate thereof, in either case pursuant to Title I or IV,
including Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or
430(k) of the Code.

 

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time)

 

12

--------------------------------------------------------------------------------


 

two (2) Business Days prior to the beginning of such Interest Period (as set
forth by Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates).  In the event that the rate referenced in the
preceding sentence is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements with respect to Eurodollar
Loans to be made as of or converted into at the beginning of the next applicable
Interest Period.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934.

 

“Excluded Assets”: as defined in the Collateral Agreement.

 

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.

 

“Existing Term Loan”: the term loan described in Section 2.1 hereof.

 

“Existing Term Loan Maturity Date”: is, with respect to each applicable Existing
Term Loan, the earlier to occur of (i) February 1, 2012, July 1, 2012, August 1,
2012 and September 1, 2012 as applicable, (ii) the date that is immediately
prior to or contemporaneous with the Revolving Commitment Increase Effective
Date; or (iii) the occurrence and continuance of an Event of Default.

 

“Facility”:  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.

 

“FATCA”: sections 1471, 1472, 1473 and 1474 of the Code and the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

 

13

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter”: the letter agreement dated as of the date hereof, between the
Borrower and the Administrative Agent.

 

“First Tier Foreign Subsidiary”: at any date of determination, each Foreign
Subsidiary in which any one or more of any Borrower or any of their respective
Domestic Subsidiaries owns directly more than fifty percent (50%), in the
aggregate, of the Voting Stock of such Foreign Subsidiary.

 

“Foreclosed Borrowers”: as defined in Section 2.23(j).

 

“Foreign Currency”: lawful money of a country other than the United States.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s L/C Percentage of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Sections 7.1 and 7.2, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity

 

14

--------------------------------------------------------------------------------


 

exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries, excluding, solely for purposes of Section 8.1, any Immaterial
Subsidiary.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

 

“Guarantors”: a collective reference to each Subsidiary of the Borrowers which
has or may become a guarantor of the Obligations of Borrowers owed to the
Administrative Agent and the Lenders.

 

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date holds assets representing five percent (5%) or less of the Borrowers’
consolidated total assets as of such date (determined in accordance with GAAP),
and which has generated less than five percent (5%) of the Borrowers’
consolidated total revenues determined in accordance with GAAP for the four
fiscal quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(b); provided that all Subsidiaries that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent ten percent (10%) or more of the Borrowers’ consolidated total assets
as of such date or have generated ten percent (10%) or more of the Borrowers’
consolidated total revenues for such four fiscal quarter period, in each case
determined in accordance with GAAP.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender

 

15

--------------------------------------------------------------------------------


 

under such agreement in the event of default are limited to repossession or sale
of such property, but only to the extent of the value of such property to be
repossessed), (e) all Capital Lease Obligations and all Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation (but only to the extent of such Lien), and (i) the net obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvency Proceeding”: means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such date is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six(6) months
thereafter, as selected by the Borrowers in any Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)

 

16

--------------------------------------------------------------------------------


 

thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrowers by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrowers may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrowers shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrowers’ and their
Subsidiaries’ operations, (b) approved by Administrative Agent, in its
reasonable discretion, and (c) not for speculative purposes.

 

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Borrower, wherever located, and in any event including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Borrower for sale or lease or are furnished or are to be furnished
under a contract of service, or that constitutes raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind used or
consumed or to be used or consumed in such Loan Party’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investments”: as defined in Section 7.7.

 

“IRS”: the Internal Revenue Service, or any successor thereto.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Sections 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

 

17

--------------------------------------------------------------------------------


 

“Issuing Lender Fees”: as defined in Section 3.3(a).

 

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitment shall not exceed Ten Million Dollars
($10,000,000) at any time.

 

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

 

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”: as defined in Section 3.3(a).

 

“L/C Lender”: a Lender with an L/C Commitment.

 

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

 

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender under this Agreement or any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.

 

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.

 

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Maturity Date”: the date occurring ten (10) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

18

--------------------------------------------------------------------------------


 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity”: at any time, the sum of (a) the aggregate amount of Qualified Cash
held at such time by the Borrowers, plus (b) the Available Revolving Commitment
at such time.

 

“Liquidity Event”: any instance in which Liquidity is equal to or less than
$75,000,000, as reasonably determined by the Administrative Agent and as
evidenced by the delivery of a Liquidity Report.  Any such Liquidity Event shall
continue until the Borrowers deliver a Liquidity Report indicating, to the
reasonable satisfaction of the Administrative Agent, that a Liquidity Event has
ceased to exist.

 

“Liquidity Report”: a report, in form and substance reasonably satisfactory to
the Administrative Agent, delivered by the Borrowers to the Administrative Agent
which discloses, as of the date of such report, the amount of Liquidity as of
such date.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“MassCEC”: the Massachusetts Clean Energy Technology Center.

 

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) of the Borrowers and
their respective Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Borrower or any Guarantor to perform its
respective obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or any Guarantor of any Loan Document to
which it is a party.

 

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise regulated under any Environmental Law
as hazardous or toxic or as a pollutant or contaminant (or by words of similar
meaning and regulatory effect), any petroleum or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, molds or fungus, and
radioactivity, radiofrequency radiation at levels known to be hazardous to human
health and safety.

 

“Minority Lender”: as defined in Section 10.1(b).

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgaged Properties”: the real properties as to which, pursuant to Section
6.12(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.

 

19

--------------------------------------------------------------------------------


 

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent with respect to real
property located in the United States, in each case, as such documents may be
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time and in form and substance reasonably acceptable to
the Administrative Agent.

 

“MSF”: the Michigan Strategic Fund.

 

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(b).

 

“Note”: a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”: means a notice substantially in the form of Exhibit K.

 

“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit L.

 

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of any
Borrower and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Cash Management Services, the
Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Borrower or any Guarantor pursuant hereto) permitted
or otherwise contemplated, and (b) any obligations of any Loan Party to any
Lender arising in connection with treasury management services provided by such
Lender to such Loan Party.

 

“Original Credit Agreement”: as defined in the recitals.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(c).

 

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

20

--------------------------------------------------------------------------------


 

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Permitted Acquisition”: as defined in Section 7.7(k).

 

“Permitted Liens”: as defined in Section 7.3.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Credit Party or any Subsidiary thereof or to which any Credit Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.

 

“Preferred Stock”: the preferred Capital Stock of any Borrower.

 

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason, the “Prime Rate” shall mean
the rate of interest per annum announced by SVB as its prime rate in effect at
its principal office in the State of California (such SVB announced Prime Rate
not being intended to be the lowest rate of interest charged by SVB in
connection with extensions of credit to debtors).

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Qualified Cash”: as of any date of determination, the amount of unrestricted
cash of the Borrowers that (a) beginning thirty (30) days after the Closing
Date, is subject to a valid, enforceable and first priority perfected security
interest in favor of the Administrative Agent for the benefit of the Lenders,
and (b) is not subject to any other Lien, other than Permitted Liens.

 

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

 

“Refunded Swingline Loans”: as defined in Section 2.5(b).

 

“Register”:  as defined in Section 10.6(b)(v).

 

21

--------------------------------------------------------------------------------


 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Lender”: as defined in Section 2.20(c).

 

“Required Lenders”: at any time that there are two or more Lenders, at least two
Lenders (provided that there are at least two Lenders who are not Defaulting
Lenders; otherwise, one or more non-Defaulting Lenders) who hold more than fifty
percent (50%) of the Total Revolving Commitments (including, without
duplication, the L/C Commitments) or, at any time after the termination of the
Revolving Commitments when such Revolving Commitments were held by more than one
Lender, at least two Lenders who hold more than fifty percent (50%) of the Total
Revolving Extensions of Credit then outstanding (including, without duplication,
any L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time); provided that the Revolving Commitments of, and
the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.  For purposes of
this definition, a Lender together with its Affiliates shall constitute one (1)
and the same Lender hereunder.

 

“Requirement(s) of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves”: with respect to the Borrowing Base, reserves against Eligible
Accounts and/or Eligible Foreign Inventory and/or Eligible Inventory that the
Administrative Agent may, in its reasonable credit judgment after consultation
with Borrower, establish from time to time.

 

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of a Borrower, but
in any event, with respect to financial matters, the chief financial officer,
treasurer, controller or comptroller of a Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).  The
original amount of the Total Revolving Commitments is Forty Million Dollars
($40,000,000).  The L/C Commitment is a sublimit of the Total Revolving
Commitments.

 

“Revolving Commitment Increase”: as defined in Section 2.24(a).

 

“Revolving Commitment Increase Effective Date”: as defined in Section 2.24(d).

 

22

--------------------------------------------------------------------------------


 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s L/C Percentage of
the aggregate undrawn amount of all outstanding Letters of Credit (including the
Existing Letter of Credit) at such time, (c) such Lender’s L/C Percentage of the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, and (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”: as defined in Section 3.5(b).

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Revolving Loans”: as defined in Section 2.2(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”: September 30, 2014.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), each
Cash Management Bank and any Qualified Counterparties.

 

“Securities Account Control Agreement”: each securities account control
agreement, in form and substance satisfactory to the Agent, delivered pursuant
to Section 5.8 of the Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

 

23

--------------------------------------------------------------------------------

 

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”: the collective reference to the Collateral Agreement, the
Mortgages, the Deposit Account Control Agreement, the Securities Account Control
Agreement, all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

 

“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(m), which Solvency
Certificate shall be in substantially the form of Exhibit D.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Swap Agreement”: any Swap Agreement entered into by a Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.12.

 

 “Subordinated Debt Documents”: any agreement, certificate, document or
instrument executed or delivered by a Borrower or any Subsidiary and evidencing
Indebtedness of such Borrower or any Subsidiary which is subordinated to the
payment of the Obligations in a manner approved in writing by the Administrative
Agent and the Required Lenders, and any renewals, modifications, or amendments
thereof which are approved in writing by the Administrative Agent and the
Required Lenders.

 

“Subordinated Indebtedness”: Indebtedness described in any Subordinated Debt
Documents, including, without limitation, A123’s outstanding 3.75% unsecured
convertible subordinated notes, originally issued on April 6, 2011, for $125
million between A123 and U.S. Bank National Association, as trustee, and later
combined with the exercised options of the underwriters on April 12, 2011, in an
aggregate principal amount of $143.8 million, maturing on April 15, 2016.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other

 

24

--------------------------------------------------------------------------------


 

entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of a Borrower.

 

“SVB”: as defined in the preamble hereto.

 

“SVB Prime Rate”: SVB’s most recently announced “prime rate,” even if it is not
SVB’s lowest rate.

 

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of a Borrower and its Subsidiaries
shall be deemed to be a “Swap Agreement”.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed Five Million Dollars $5,000,000.

 

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

 

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.5(c).

 

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
Ten Million Dollars ($10,000,000).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect plus the aggregate amount of the Revolving
Commitment Increase then in effect. The L/C Commitment is a sublimit of the
Total Revolving Commitments.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

25

--------------------------------------------------------------------------------


 

“Transaction Report”: a certificate to be executed and delivered from time to
time by the Borrowers in substantially the form of Exhibit I.

 

“Transferee”: any Eligible Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States”: the United States of America.

 

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Borrower or one of the other Loan Parties.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement

 

26

--------------------------------------------------------------------------------


 

unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Existing Term Loan.

 

(a)           Borrower is obligated to SVB for the 2008 Term Loan (as defined in
the Original Loan Agreement and defined herein as the “Existing Term Loan”),
made by SVB to Borrower pursuant to the Original Credit Agreement.  Borrowers
acknowledge that, as of the Closing Date, the aggregate outstanding principal
amount of the Existing Term Loan is $3,319,442. Borrowers acknowledge there is
no availability under the Existing Term Loan, and no amount of the Existing Term
Loan may be reborrowed.

 

(b)           Borrowers shall continue to pay the Existing Term Loan in monthly
installments of principal (each in accordance with its applicable current
amortization schedule), plus accrued interest on the first day of each month,
and with a final payment of all remaining principal amounts outstanding under
the Existing Term Loan and accrued interest thereon on the applicable Existing
Term Loan Maturity Date.  Payments received after 2:00 p.m. Eastern time are
considered received at the opening of business on the next Business Day.

 

(c)           Borrowers shall continue to make monthly payments of interest on
the outstanding principal amount of the Existing Term Loan until the Existing
Term Loan has been paid in full.  Interest shall accrue at a floating per annum
rate of interest equal to the aggregate of the SVB Prime Rate plus one-half of
one percent (0.50%).

 

(d)           Notwithstanding anything herein to the contrary, effective as of
the Closing Date, all covenants, representations, warranties and events of
default in the Original Loan Agreement shall cease to be of further force and
effect and the Original Loan Agreement shall only continue to be in effect for
purposes of the funding and payment obligations of A123 and SVB with respect to
the Existing Term Loan.

 

2.2          Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrowers from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the
Borrowers and owing to such Lender, does not exceed the amount of such Lender’s
Revolving Commitment.  In addition, such aggregate obligations shall not at any
time exceed the lesser of (i) the Total Revolving Commitments at such time and
(ii) the Borrowing Base at such time.  During the Revolving Commitment Period
the Borrowers may use the Revolving Commitments by borrowing (in whole or in
part), and reborrowing the Revolving Loans, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.3 and 2.10.

 

27

--------------------------------------------------------------------------------


 

(b)           The Borrowers shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

2.3          Procedure for Revolving Loan Borrowing.  The Borrowers may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrowers shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, (a) three (3) Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans (provided that for
the initial borrowing, such Notice of Borrowing may be delivered no later than
2:00 P.M. Pacific time on the Closing Date), or (b) one (1) Business Day prior
to the requested Borrowing Date, in the case of ABR Loans (provided that for the
initial borrowing, such Notice of Borrowing may be delivered no later than 2:00
P.M. Pacific time on the Closing Date) (in each case, with originals to follow
within three (3) Business Days) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Pacific time, on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.    Each borrowing under the Revolving Commitments shall be in an
amount equal to, in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount); provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.5.  Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof. 
Each Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office (including by wire transfer), prior to 12:00 P.M., Pacific
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting such account as
is designated in writing to the Administrative Agent by the Borrower in the
applicable notice with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

2.4          Swingline Commitment.  Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrowers under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrowers; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (ii) the Borrowers shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero, and (iii) the Borrowers shall not
use the proceeds of any Swingline Loan to refinance any then outstanding
Swingline Loan.  During the Revolving Commitment Period, the Borrowers may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.  The Borrowers shall repay to the Swingline Lender any amount of the
Swingline Loan not paid pursuant to the terms of Section 2.5(a) on the Revolving
Termination Date.

 

28

--------------------------------------------------------------------------------


 

2.5          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Whenever the Borrowers desire that the Swingline Lender make
Swingline Loans the Borrowers shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M., Pacific time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, including on the same
Borrowing Date that Borrower requests such Swingline Loan pursuant to the terms
of this paragraph, on the Borrowing Date specified with respect to such
Swingline Loan pursuant to the terms of this paragraph, the Swingline Lender
shall make available to the Borrowers an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by depositing such amount
in the account designated in writing or telephonically to the Administrative
Agent by the Borrowers.  Unless a Swingline Loan is sooner refinanced by the
advance of a Revolving Loan pursuant to Section 2.5(b), such Swingline Loan
shall be repaid by the Borrowers no later than five (5) Business Days after the
advance of such Swingline Loan.

 

(b)           Upon Borrower’s failure to repay any Swingline Loan pursuant to
the terms of Section 2.5(a), the Swingline Lender, at any time and from time to
time in its sole and absolute discretion may, on behalf of the Borrowers (which
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
(1) Business Day’s telephonic notice given by the Swingline Lender no later than
12:00 P.M., Pacific time, and promptly confirmed in writing (with a copy to
Borrower), request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of such Swingline Loan
(each a “Refunded Swingline Loan”) outstanding on the date of such notice, to
repay the Swingline Lender.  Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds (including by wire transfer), not later than 10:00
A.M., Pacific time, one (1) Business Day after the date of such notice.  The
proceeds of such Revolving Loan shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loan.  The Borrowers
irrevocably authorize the Swingline Lender to charge any Borrower’s accounts
held with the Administrative Agent (up to the amount available in each such
account) to immediately pay the amount of any Refunded Swingline Loan to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loan.

 

(c)           If prior to the time that the Borrowers have repaid the Swingline
Loans pursuant to Section 2.5(a) or a Revolving Loan has been made to repay a
Refunded Swingline Loan pursuant to Section 2.5(b), one of the events described
in Section 8.1(f) shall have occurred or if for any other reason, as determined
by the Swingline Lender in its sole discretion, Revolving Loans may not be made
as contemplated by Section 2.5(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.5(b) or on the date requested by the Swingline Lender (with at least
one (1) Business Day’s notice to the Revolving Lenders), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of the outstanding Swingline Loans that were to
have been repaid with such Revolving Loans.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its

 

29

--------------------------------------------------------------------------------


 

Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrowers may have against the
Swingline Lender, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers, (iv) any
breach of this Agreement or any other Loan Document by any Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

2.6          Overadvances.  If at any time or for any reason the aggregate
amount of all Revolving Extensions of Credit of all of the Lenders exceeds the
lesser of (x) the amount of the Total Revolving Commitments then in effect, and
(y) the amount of the Borrowing Base then in effect (any such excess, an
“Overadvance”), the Borrowers shall, if the amount of such Overadvance is (a)
equal or greater than $500,000, immediately pay the full amount of such
Overadvance to the Administrative Agent, without notice or demand, or (b) less
than $500,000, within one (1) Business Day after the receipt of a request by the
Administrative Agent therefore, pay the full amount of such Overadvance to the
Administrative Agent, in each case, for application against the Revolving
Extensions of Credit in accordance with the terms hereof.  Any prepayment of any
Revolving Loan that is a Eurodollar Loan hereunder shall be subject to the
Borrowers’ obligation to pay any amounts owing pursuant to Section 2.18.

 

2.7          Fees.

 

(a)           Commitment Fee.  As additional compensation for the Revolving
Commitment, the Borrowers shall pay the Administrative Agent for the benefit of
the Lenders, in arrears, on the first day of each quarter prior to the Revolving
Termination Date and on the Revolving Termination Date, a fee (the “Commitment
Fee”) for the Borrower’s non-use of available funds in an amount equal to the
applicable Commitment Fee Rate per annum multiplied by the difference between
(x) the Revolving Commitments (as they may be reduced from time to time) and (y)
the actual daily closing balance of the Revolving Loans, Letters of Credit and
Swingline Loans outstanding during the period for which such Commitment Fee is
due.

 

(b)           Agency and Other Fees.  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
the Fee Letter and to perform any other obligations contained therein.

 

(c)           Fees Nonrefundable.  All fees payable under this Section 2.7 shall
be fully earned on the date paid and nonrefundable.

 

2.8          Termination or Reduction of Revolving Commitments.  The Borrowers
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments;

 

30

--------------------------------------------------------------------------------


 

provided that no such termination or reduction of the Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Available Revolving
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect; provided further, if in connection with any such reduction or
termination of the Revolving Commitments a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrowers
shall also pay any amounts owing pursuant to Section 2.18.  The Borrowers shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the L/C Commitments or, from time to time, to
reduce the amount of the L/C Commitments; provided that no such termination or
reduction of L/C Commitments shall be permitted if, after giving effect thereto,
the Total L/C Commitments shall be reduced to an amount that would result in the
aggregate L/C Exposure exceeding the Total L/C Commitments (as so reduced).  Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the L/C Commitments then in effect.

 

2.9          Optional Prepayments.  The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.18; provided further that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Revolving Loans shall be in an aggregate principal amount of $1,000,000 (unless
the then outstanding Revolving Loans are less than $1,000,000, then such lesser
amount), or a whole multiple thereof.  Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 (unless the then
outstanding Revolving Loans are less than $1,000,000, then such lesser amount),
or a whole multiple thereof.

 

2.10        Conversion and Continuation Options.

 

(a)           The Borrowers may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than 10:00
A.M., Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  The Borrowers may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrowers giving
irrevocable notice in a Notice of Conversion/Continuation to the Administrative
Agent, in accordance with the applicable provisions

 

31

--------------------------------------------------------------------------------


 

of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrowers shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.11        Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

 

2.12        Interest Rates and Payment Dates.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.

 

(b)           Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

 

(c)           During the continuance of an Event of Default and at the election
of the Required Lenders, all outstanding Loans (including, without limitation,
the Existing Term Loans) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus two percent (2.00%) (the “Default Rate”).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.12(c) shall be
payable from time to time on demand.

 

2.13        Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrowers and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).

 

32

--------------------------------------------------------------------------------


 

2.14        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrowers and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall (i) specify the
basis for such determination, (ii) in the absence of manifest error, be
conclusive and binding for all purposes, and (iii) be applicable to other
borrowers to whom Administrative Agent has extended credit similar to the credit
extended hereunder.  Thereafter, (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the Revolving Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the Revolving Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrowers have the right to
convert Loans under the Revolving Facility to Eurodollar Loans.

 

2.15        Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrowers from the Lenders hereunder, each
payment by the Borrowers on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 

(b)           Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Loans and the Existing
Term Loan shall be made pro rata according to (i) the outstanding principal
amounts of the Existing Term Loan, and (ii) the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.

 

(c)           All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

33

--------------------------------------------------------------------------------

 

(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to the Type of
Loans so funded, on demand, from the Borrowers.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrowers prior to the date of any payment due to be made by the
Borrowers hereunder that the Borrowers will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrowers are
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrowers within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against any Borrower.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(g)           The obligations of the Lenders hereunder to (i) make Revolving
Loans, (ii) to fund its participations in L/C Disbursements in accordance with
its respective L/C Percentage, (iii) to fund its respective Swingline
Participation Amount of any Swingline Loan, and (iv) to make payments pursuant
to Section 9.7, as applicable, are several and not joint.  The failure of any
Lender to make any such Loan, to fund any such participation or to make any such
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.7.

 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(i)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among

 

34

--------------------------------------------------------------------------------


 

the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(j)            If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or its
participation in the L/C Exposure, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them in accordance with their
respective Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrowers from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.15(j) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.  No
documentation other than notices and the like referred to in this
Section 2.15(j) shall be required to implement the terms of this
Section 2.15(j).  The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.15(j) and shall in each case notify the
Borrowers, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase.  The provisions of this Section 2.15(j) shall not be
construed to apply to (i) any payment made by or on behalf of the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to a Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

 

(k)           Any amounts actually paid to or collected by the Administrative
Agent pursuant to Section 6.3(c) at any time during the existence of a Liquidity
Event and when no Event of Default exists shall be applied by the Administrative
Agent to the Revolving Loans then outstanding and distributed by the
Administrative Agent to the Revolving Lenders, in each case, (i) in accordance
with the Revolving Percentages of such Revolving Lenders then in effect, and
(ii) by no later than the date occurring three (3) days after the date on which
such payments or proceeds are so received or collected by the Administrative
Agent, with any remaining amounts to be returned to the Borrowers as specified
in Section 6.3(c).

 

(l)            Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrowers’ request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

 

35

--------------------------------------------------------------------------------


 

2.16        Illegality; Requirements of Law.

 

(a)           Illegality.  If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended,  until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Such determination by any Lender shall be applicable to borrowers
similarly situated to the Borrowers to whom such Lender has extended credit. 
Upon receipt of such notice, the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted but shall not be required to pay any amounts that would
otherwise be due under Section 2.18 in connection with such prepayment or
conversion.

 

(b)           Requirements of Law.  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrowers (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(c)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or the compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority

 

36

--------------------------------------------------------------------------------


 

made subsequent to the date hereof shall have the effect of materially reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

 

(d)           A certificate as to any additional amounts payable pursuant to
Sections 2.16(a) or (b) submitted by any Lender to the Borrowers (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section 2.16, the Borrowers
shall not be required to compensate a Lender pursuant to this Section 2.16 for
any amounts incurred more than six (6) months prior to the date that such Lender
notifies the Borrowers of such Lender’s intention to claim compensation
therefor; provided that if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrowers arising
pursuant to this Section 2.16 shall survive the termination of the Commitments,
the termination of this Agreement, the repayment of all Obligations and the
resignation of the Administrative Agent.

 

(e)           For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules guidelines, or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, are deemed to have gone into effect and been adopted after the date of this
Agreement, regardless of the date enacted, adopted or issued.

 

2.17        Taxes.

 

(a)           All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document); (ii) any withholding tax that would not
have been imposed but for a failure by such recipient (or any financial
institution through which any payment is made to such recipient) to comply with
the applicable requirements of FATCA that are attributable to such Lender’s
failure to comply with the requirements of paragraphs (d), (e) or (g) of this
Section 2.17; and (iii) taxes that are imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement, except to the extent
that such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrowers with respect to such taxes
pursuant to this paragraph.  If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such

 

37

--------------------------------------------------------------------------------


 

Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided that the Borrowers shall not be required to increase
any such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d), (e) or (g) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrowers with respect to such Non-Excluded
Taxes pursuant to this paragraph.

 

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof.  If the Borrowers fail to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrowers
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrowers (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which any Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not

 

38

--------------------------------------------------------------------------------


 

materially prejudice the legal position of such Lender.

 

(f)            If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which any Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by a Borrower under this Section 2.17
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)           Each Lender acknowledges and agrees that certain payments made
under this Agreement after December 31, 2012, as to extensions of credit made
after March 18, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under FATCA. 
Each Lender agrees to undertake commercially reasonable actions to cooperate
with the Administrative Agent and the Borrowers in establishing that it is in
compliance with FATCA and agrees to provide all certifications required by the
IRS (once further guidance is issued under those provisions) or determined by
the Administrative Agent, in its reasonable discretion, to be necessary for the
Administrative Agent to establish its compliance under FATCA on or before
December 31, 2012.  Each Lender hereby authorizes the Administrative Agent and
the Borrowers to withhold any and all amounts due under FATCA as in effect on
the later of the date of this Agreement and the date such Lender becomes a party
to this Agreement from amounts payable to such Lender under this Agreement after
December 31, 2012.  Nothing in this Agreement shall be interpreted to require
any Lender to violate any law or regulation applicable to such Lender in any
jurisdiction in which such Lender is formed, managed and controlled or doing
business.  Notwithstanding any other provision in this Agreement, the Borrowers
shall not be required to make payments hereunder free and clear of withholding
or deduction of those taxes imposed by FATCA as in effect on the later of the
date of this Agreement or the date an applicable Lender becomes a party to this
Agreement, or to provide a gross-up or indemnity to such Lender for any such
withholding or deduction, if such Lender fails to establish an exemption from
withholding under such provisions.

 

(h)           The obligations of the Borrowers arising pursuant to this
Section 2.17 shall survive the termination of the Commitments, the termination
of this Agreement, the repayment of all Obligations and the resignation of the
Administrative Agent.

 

2.18        Indemnity.  The Borrowers agree to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by any Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after any Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by any Borrower in making any prepayment of or
conversion from Eurodollar Loans after any Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason
(other than under Section 2.16(a)), the making of a prepayment of Eurodollar
Loans

 

39

--------------------------------------------------------------------------------


 

on a day that is not the last day of an Interest Period with respect thereto. 
Such losses and expenses shall be equal to the excess, if any, of (i) the amount
of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to any Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.19        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16(c),
Section 2.16(d) or Section 2.17(a) with respect to such Lender, it will, if
requested by the Borrowers, use commercially reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.16(c), Section 2.16(d) or Section 2.17(a).

 

2.20        Substitution of Lenders.  Upon the receipt by the Borrowers of any
of the following, with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

(a)           a request from a Lender for payment of indemnified taxes under
Section 2.17, increased costs pursuant to Section 2.16(c) or Section 2.16(d), or
the inability to make, maintain or fund Eurodollar Loans pursuant to
Section 2.16(a);

 

(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

 

(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender;

 

then the Borrowers may, at their sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that the Borrowers shall
be liable for the payment upon demand of all costs and other amounts arising
under Section 2.18 that result from the acquisition of any Affected Lender’s
Loan and/or Commitment (or any portion thereof) by a Lender or Replacement
Lender, as the case may be, on a date other than the last day of the applicable
Interest Period with respect to any Eurodollar Loans then outstanding; and
provided further, that if the Borrowers elect to exercise such right with
respect to any Affected Lender under clause (a) or (b) of this Section 2.20,
then the Borrowers shall be obligated to replace all Affected Lenders under such
clauses.  The Affected Lender replaced pursuant to this Section 2.20 shall be
required to assign and delegate, without recourse, all of its interests, rights
and

 

40

--------------------------------------------------------------------------------


 

obligations under this Agreement and the related Loan Documents to one or more
Replacement Lenders that so agree to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitment upon payment to such Affected Lender
of an amount (in the aggregate for all Replacement Lenders) equal to one hundred
percent (100%) of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts, including amounts under
Section 2.18 hereof).  Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrowers in such instance, unless such fee is waived by the
Administrative Agent), and, if such Replacement Lender is not already a Lender
hereunder or an Affiliate of a Lender or an Approved Fund, shall be subject to
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld).  Notwithstanding the foregoing, an Affected Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Affected Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

2.21        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.1 and in the definition
of Required Lenders.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.2 or 8.3 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrowers may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the L/C Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any L/C Lender or Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrowers as a result of
any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth

 

41

--------------------------------------------------------------------------------


 

in Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Advances owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Advances owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  A Defaulting Lender (A) shall not be entitled to
receive any fee pursuant to Section 2.7(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) shall be limited in its right to receive letter of
credit fees as provided in Section 3.3(d).

 

(iv)          Reallocation of Pro Rata Share to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 3.4 or
in Swingline Loans pursuant to Section 2.5(c), the L/C Percentage of each
non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; and (B) the aggregate
obligations of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s L/C
Percentage of then outstanding Letters of Credit.

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Revolving Percentages
and L/C Percentages, as applicable (without giving effect to
Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender having been a Defaulting Lender.

 

2.22        Notes.  If so requested by any Lender by written notice to the
Borrowers (with a copy to the Administrative Agent), the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

42

--------------------------------------------------------------------------------


 

2.23        Joint and Several Liability of the Borrowers.

 

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other the Borrowers to accept joint and several
liability for the Obligations.

 

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.23), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other the Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(d)           The Obligations of each Borrower under the provisions of this
Section 2.23 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or the Lenders under or in respect
of any of the Obligations, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or the Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or the
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.23 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.23 it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.23 shall not be discharged except by performance and then only to
the extent of such performance.  Unless otherwise provided under this Agreement,
the Obligations of each Borrower under this Section 2.23 shall not be diminished
or rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any

 

43

--------------------------------------------------------------------------------

 

Borrower, the Administrative Agent or any Lender.

 

(f)            Each Borrower represents and warrants to the Administrative Agent
and the Lenders that such Borrower is currently informed of the financial
condition of the Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Borrower further represents and warrants to the
Administrative Agent and the Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents.  Each Borrower hereby covenants
that such Borrower will continue to keep informed of the other Borrower’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

 

(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such Borrower.

 

(h)           To the extent permitted by applicable law, each Borrower waives
all rights and defenses that such Borrower may have to the extent that the
Obligations are secured by real property at any time.  This means, among other
things:

 

(i)            The Administrative Agent and the Lenders may collect from such
Borrower without first foreclosing on any real or personal property Collateral
pledged by the Borrowers.

 

(ii)           If the Administrative Agent or any Lender forecloses on any
Collateral consisting of real property pledged by the Borrowers:

 

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

 

(B)           The Administrative Agent and the Lenders may collect from such
Borrower even if the Administrative Agent or the Lenders, by foreclosing on real
property, has destroyed any right such Borrower may have to collect from the
other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.

 

(i)            The provisions of this Section 2.23 are made for the benefit of
the Administrative Agent, the Lenders and their respective successors and
assigns, and may be enforced by it or them pursuant to the terms of this
Agreement (including any requirements hereunder with respect to exercising
remedies) from time to time against any or all the Borrowers as often as
occasion therefor may arise and without requirement on the part of the
Administrative Agent or any Lender, or any successor or assign thereof, first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.23 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied (other than inchoate

 

44

--------------------------------------------------------------------------------


 

indemnity obligations).  If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.23 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(j)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or the Lenders with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations (other than inchoate indemnity obligations) have been
paid in full in cash.  Any claim which any Borrower may have against any other
Borrower with respect to any payments to the Administrative Agent or any Lender
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations (other than inchoate indemnity
obligations) and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor. 
Notwithstanding anything to the contrary contained in this Section 2.23, no
Borrower shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the “Foreclosed Borrower”), until the payment in full of the Obligations (other
than in inchoate indemnity obligations).

 

(k)                     Each Borrower hereby agrees that, after the occurrence
and during the continuance of any Default or Event of Default, the payment of
any amounts due with respect to the indebtedness owing by any Borrower to any
other Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations.  Each Borrower hereby agrees that after the occurrence and
during the continuance of any Default or Event of Default, such Borrower will
not demand, sue for or otherwise attempt to collect any indebtedness of any
other Borrower owing to such Borrower until the Obligations shall have been paid
in full in cash.  If, notwithstanding the foregoing sentence, such Borrower
shall collect, enforce or receive any amounts in respect of such indebtedness,
such amounts shall be collected, enforced and received by such Borrower as
trustee for the Administrative Agent, and such Borrower shall deliver any such
amounts to the Administrative Agent for application to the Obligations in
accordance with the terms of this Agreement.

 

2.24        Increase in Commitments.

 

(a)           Increases Generally.      Provided that no Default or Event of
Default then exists or would arise therefrom, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrowers may, on a
one-time basis, request an increase in the Total Revolving Commitments by an
amount not less than $10,000,000 and not exceeding $35,000,000 (the “Revolving
Commitment Increase”).  At the time of sending such notice, the Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Revolving Lenders).

 

(b)           Revolving Lender Elections to Increase.  Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving

 

45

--------------------------------------------------------------------------------


 

Commitment and, if so, whether by an amount equal to, greater than, or less than
its Revolving Percentage of such requested increase.  Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

 

(c)           Notification by Administrative Agent; Additional Revolving
Commitment Lenders.  The Administrative Agent shall notify the Borrowers and
each Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the Issuing Lender, and Swingline
Lender (which approvals shall not be unreasonably withheld or delayed), to the
extent that the existing Revolving Lenders decline to increase their Revolving
Commitments, or decline to increase their Revolving Commitments to the amount
requested by the Borrowers, the Administrative Agent, in consultation with the
Borrowers, will use its commercially reasonable efforts to arrange for other
Eligible Assignees or financial institutions acceptable to Borrowers to become a
Revolving Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Revolving Commitments requested by the
Borrowers and not accepted by the existing Revolving Lenders (each such Person
issuing, or Revolving Lender increasing, its Revolving Commitment, an
“Additional Revolving Commitment Lender”); provided, that (i) no Revolving
Lender shall be obligated to provide a Revolving Commitment Increase as a result
of any such request by the Borrowers, and (ii) without the consent of the
Administrative Agent, at no time shall the Revolving Commitment of any
Additional Revolving Commitment Lender be less than Five Million Dollars
$5,000,000.

 

(d)           Effective Date and Allocations.  If the Total Revolving
Commitments are increased in accordance with this Section 2.24, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Revolving Commitment Increase Effective Date”) and the final allocation of such
Revolving Commitment Increase.  The Administrative Agent shall promptly notify
the Borrowers and the Revolving Lenders of the final allocation of such
Revolving Commitment Increase and the Revolving Commitment Increase Effective
Date and, on the Revolving Commitment Increase Effective Date, (i) the Total
Revolving Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Revolving Commitment Increase, and
(ii) Schedule 1.1A shall be deemed modified, without further action, to reflect
the revised Revolving Commitments and Revolving Percentages of the Revolving
Lenders.

 

(e)           Conditions to Effectiveness of Revolving Commitment Increase.  As
a condition precedent to such Revolving Commitment Increase: (i) the Borrowers
shall deliver to the Administrative Agent a certificate of the Borrowers dated
as of the Revolving Commitment Increase Effective Date (in sufficient copies for
each Revolving Lender), signed by a Responsible Officer of the Borrowers,
(A) certifying and attaching the resolutions adopted by the Borrowers approving
or consenting to such increase, and (B) certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Section 4 and the other Loan Documents are true and correct in all material
respects on and as of the Revolving Commitment Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; (ii) the Borrowers, the Administrative Agent, and any
Additional Revolving Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent and
Borrowers shall reasonably require; (iii) the Borrowers shall have paid such
fees and other compensation to the Additional Revolving Commitment Lenders, as
the Borrowers and such Additional Revolving Commitment Lenders shall agree;
(iv) the Borrowers shall, at the request of the Administrative Agent,  deliver
to the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers reasonably satisfactory to the Administrative Agent and dated such
date; (v) the Existing Term Loan shall have

 

46

--------------------------------------------------------------------------------


 

been paid in full in cash, including, without limitation, all accrued but unpaid
interest thereof and any other fees and expenses related thereto (vi) the
Borrowers shall have paid such arrangement fees to the Administrative Agent as
provided for in the Fee Letter; (vii) to the extent requested by any Additional
Revolving Commitment Lender, a Revolving Loan Note evidencing the Revolving
Loans, will be issued at the Borrowers’ expense, to each such Additional
Revolving Commitment Lender; (viii) the Borrowers and the Additional Revolving
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Administrative Agent may reasonably have requested; (ix) no
Default exists; and (x) no Material Adverse Effect shall have occurred.  Any
Additional Revolving Commitment Lender shall be considered a “Lender” hereunder
and any Loans or Commitments provided by such Additional Revolving Commitment
Lender shall be considered Loans or Commitments hereunder subject to the same
rights, including with respect to the security granted under the Loan Documents
by Borrowers, as any Loans and Commitments that were made or made available
prior to such Loans or Commitments provided by such Additional Revolving
Commitment Lender.

 

SECTION 3
LETTERS OF CREDIT

 

3.1          L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Letter of Credit Availability Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitment or the Available Revolving Commitment at such time. 
Each Letter of Credit shall (i) be denominated in Dollars, or in the discretion
of the Issuing Lender, a Foreign Currency and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five (5) Business Days prior to the Letter of Credit Maturity Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).  The Dollar Equivalent of each
Letter of Credit denominated in Foreign Currency shall be reported by the
Issuing Bank to the Administrative Agent (unless the Administrative Agent is the
Issuing Lender) promptly upon the issuance of such Letter of Credit and monthly
within seven (7) Business Days prior to the end of each month (including the
month of issuance).

 

(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

 

(i)            such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;

 

(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense

 

47

--------------------------------------------------------------------------------


 

which was not applicable on the Closing Date and which the Issuing Lender in
good faith deems material to it;

 

(iii)          the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrowers, at least one (1) Business Day prior
to the requested date of issuance, amendment, renewal or reinstatement of such
Letter of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

 

(iv)          any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;

 

(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

 

(vi)          except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$100,000; or

 

(vii)         any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.21(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual Fronting Exposure.

 

3.2          Procedure for Issuance of Letters of Credit.  The Borrowers may
from time to time request that the Issuing Lender issue a Letter of Credit for
the account of a Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Issuing Lender and such Borrower.  The
Issuing Lender shall furnish a copy of such Letter of Credit to such Borrower
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

3.3          Fees and Other Charges.

 

(a)           The Borrowers agree to pay, with respect to each Existing Letter
of Credit and each] outstanding Letter of Credit issued for the account of (or
at the request of) any Borrower, (i) following the occurrence of the Revolving
Commitment Increase Effective Date, a fronting fee in amount per annum to be
mutually agreed upon by the Administrative Agent and the Borrowers, on the
drawable amount of such Letter of Credit to the Issuing Lender, and (ii) a fee
of two and one-quarter percent (2.25%) per annum (during a Liquidity Event, two
and three-quarters percent (2.75%) per annum) on the drawable amount of such
Letter of Credit to the Administrative Agent for the ratable

 

48

--------------------------------------------------------------------------------


 

account of the L/C Lenders (determined in accordance with their respective L/C
Percentages), in each case payable quarterly in arrears on the last Business Day
of March, June, September and December of each year and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date of such
Letter of Credit, as well as the Issuing Lender’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit issued for the account of (or at the request of) the Borrowers or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Issuing Lender Fees”).  All Issuing Lender Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.

 

(b)           In addition to the foregoing fees, the Borrowers shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

(c)           The Borrowers shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

(d)           Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.21(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

 

(e)           At any time that an Event of Default exists, the amount of the
Issuing Lender Fees set forth in clause (a) (ii) shall be increased by adding
two percent (2.00%) per annum thereto.

 

3.4          L/C Participations; Existing Letters of Credit.

 

(a)           L/C Participations.  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the
Borrowers pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrowers or any other Person for any reason whatsoever, (ii) the occurrence of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers, (iv) any breach of this Agreement or
any other Loan Document by the Borrowers, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of

 

49

--------------------------------------------------------------------------------


 

the foregoing.

 

(b)           Existing Letters of Credit.  On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).  On and after the Closing Date, the Existing Letters of Credit shall
be governed by the terms of this Agreement and the applicable L/C Related
Documents.

 

3.5          Reimbursement.

 

(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrowers and the
Administrative Agent thereof and the Borrowers shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day if Borrowers receive
notice of such L/C Disbursement in respect of a Letter of Credit by 10:00 A.M.
Pacific time on the date of such L/C Disbursement.  Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.

 

(b)           If the Issuing Lender shall not have received from the Borrowers
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrowers shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus two percent (2.00%) per
annum) on demand; provided that if at the time of and after giving effect to
such payment by the L/C Lenders, the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied, the Borrowers may, by
written notice to the Administrative Agent certifying that such conditions are
satisfied and that all interest owing under this paragraph has been paid,
request that such payments by the L/C Lenders be converted into Revolving Loans
(a “Revolving Loan Conversion”), in which case, if such conditions are in fact
satisfied, the L/C Lenders shall be deemed to have extended, and the Borrowers
shall be deemed to have accepted, a Revolving Loan in the aggregate principal
amount of such payment without further action on the part of any party, and the
Total L/C Commitments shall be permanently reduced by such amount; any amount so
paid pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

 

3.6          Obligations Absolute.  The Borrowers’ obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrowers also agree with the Issuing
Lender that the Issuing Lender shall not be responsible for, and each Borrower’s
obligations hereunder shall not be affected by,

 

50

--------------------------------------------------------------------------------


 

among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of any Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  Each Borrower agrees that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrowers and shall not result in
any liability of the Issuing Lender to the Borrowers.

 

In addition to amounts payable as elsewhere provided in the Agreement, each
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

 

3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrowers and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9          Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either a Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by such Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.12(c) shall be
applicable to any such amounts not paid when due.

 

3.10        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrowers or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as

 

51

--------------------------------------------------------------------------------


 

of the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrowers shall, in each case, Cash Collateralize on the next
Business Day the then effective amount of all L/C Exposure.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Issuing Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.21(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent. 
The Borrowers, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Lender and the L/C Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.10(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.21 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (A) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default, and
(B) the Person providing Cash Collateral and the Issuing Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

3.11        Additional Issuing Lenders.  The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement. 
Any Lender designated as an issuing bank pursuant to this paragraph shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender and such Lender.

 

3.12        Resignation of the Issuing Lender.  The Issuing Lender may resign at
any time by giving at least thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and the Borrowers.  Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring

 

52

--------------------------------------------------------------------------------


 

Issuing Lender and the retiring Issuing Lender shall be discharged from its
obligations to issue additional Letters of Credit hereunder without affecting
its rights and obligations with respect to Letters of Credit previously issued
by it.  At the time such resignation shall become effective, the Borrowers shall
pay all accrued and unpaid fees pursuant to Section 3.3.  The acceptance of any
appointment as the Issuing Lender hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrowers and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Lender under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Lender” shall be deemed to refer to such successor or to any
previous Issuing Lender, or to such successor and all previous Issuing Lenders,
as the context shall require.  After the resignation of the Issuing Lender
hereunder, the retiring Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement and the other Loan Documents with respect to (and only to the extent
of) any outstanding Letters of Credit issued by it prior to such resignation,
but shall not be required to issue additional Letters of Credit.

 

3.13        Applicability of UCP and ISP.  Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrowers hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender, as to themselves and each of their respective Subsidiaries, that:

 

4.1          Financial Condition.  The audited consolidated balance sheets of
the A123 as of December 31, 2009, and December 31, 2010, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
financial condition of the Borrowers and their respective Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended.  The unaudited
consolidated balance sheet of the Borrowers and their respective Subsidiaries as
at June 30, 2011, and the related unaudited consolidated statements of income
and cash flows for the six (6) period ended on such date, present fairly in all
material respects the consolidated financial condition of Borrowers and their
respective Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year-end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  No Group Member has, as of the Closing Date, any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph or otherwise disclosed to the Administrative
Agent.

 

53

--------------------------------------------------------------------------------

 

4.2                               No Change.  Since June 30, 2011, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction, in each case where the failure to
be so qualified would reasonably be expected to have a Material Adverse Effect
and (d) is in material compliance with all Requirements of Law except in such
instances in which (i) such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted and the prosecution of such
contest would not reasonably be expected to result in a Material Adverse Effect,
or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

4.4                               Power, Authorization; Enforceable Obligations.
 Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrowers, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices described in Schedule 4.4, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19 and (iii) Governmental Approvals described in Schedule 4.4. 
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law (except as set forth in Schedule 4.5) or
any material Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security
Documents).  The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have a material adverse effect on any rights of the Lenders, the
Administrative Agent pursuant to the Loan Documents.

 

4.6                               Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of any Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Group Member is in default
under or with respect to any of its

 

54

--------------------------------------------------------------------------------


 

Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing, nor shall either result from the making of a requested Credit
Extension.

 

4.8                               Ownership of Property; Liens; Investments. 
Each Group Member has title in fee simple to, or a valid leasehold interest in,
all of its real property, and good title to, or a valid leasehold interest in,
all of its other property, and none of such property is subject to any Lien
except as permitted by Section 7.3.  No Loan Party owns any Investment except as
permitted by Section 7.7.  Section 10 of the Collateral Information Certificate
sets forth a complete and accurate list of all real property owned by each Loan
Party as of the date hereof, if any.  Section 11 of the Collateral Information
Certificate sets forth a complete and accurate list of all leases of real
property where Collateral in excess of Two Hundred Fifty Thousand Dollars
($250,000) under which any Loan Party is the lessee as of the date hereof.

 

4.9                               Intellectual Property.  Each Group Member
owns, or is licensed to use, all material Intellectual Property necessary for
the conduct of its business as currently conducted.  No claim has been asserted
and is pending by any Person challenging or questioning any Group Member’s use
of any material Intellectual Property or the validity or effectiveness of any
Group Member’s Intellectual Property, nor does any Borrower know of any valid
basis for any such claim, unless such claim could not reasonably be expected to
have a Material Adverse Effect.  The use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Borrowers,
threatened to such effect.

 

4.10                        Taxes.  Each Group Member has filed or caused to be
filed all Federal, material state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed, and, to the
knowledge of the Borrowers, no claim is being asserted, with respect to any such
tax, fee or other charge.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.  If requested by any Lender or the Administrative Agent, the
Borrowers will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

4.12                        Labor Matters.  Except as, in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect: (a) there are
no strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrowers, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

55

--------------------------------------------------------------------------------


 

4.13                        ERISA.  Schedule 4.13 is a complete and accurate
list of all (i) Pension Plans, (ii) Multiemployer Plans, (iii) Qualified Plans
and (iv) material Plans maintained or sponsored by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes as of the
Closing Date. Except as would not reasonably be expected to result in a material
liability:

 

(a)                                  each Borrower and its ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Plan, and have performed all their
obligations under each Plan;

 

(b)                                 no ERISA Event has occurred or is reasonably
expected to occur;

 

(c)                                  the Borrower and each of its ERISA
Affiliates have met all applicable requirements under the ERISA Funding Rules
with respect to each Pension Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained;

 

(d)                                 as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is at least sixty percent (60%), and neither the
Borrowers nor any of their respective ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below sixty percent (60%) as of the most recent
valuation date;

 

(e)                                  except to the extent required under Section
4980B of the Code, or as described on Schedule 4.13, no Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrower or any of its ERISA Affiliates;

 

(f)                                    as of the most recent valuation date for
any Pension Plan, the amount of outstanding benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $100,000.

 

(g)                                 the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder will not involve
any transaction that is subject to the prohibitions of Section 406 of ERISA or
in connection with which taxes could be imposed pursuant to Section
4975(c)(1)(A)-(D) of the Code;

 

(h)                                 all liabilities under each Qualified Plan
are (i) funded to at least the minimum level required by law or, if higher, to
the level required by the terms governing the Plans, (ii) insured with a
reputable insurance company, (iii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iv) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and

 

(i)                                     (i) no Borrower is or will be a “plan”
within the meaning of Section 4975(e) of the Code; (ii) no assets of any
Borrower do or will constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii)
no Borrower is or will be a “governmental plan” within the meaning of Section
3(32) of ERISA; and (iv) transactions by or with any Borrower are not and will
not be subject to state statutes applicable to such Borrower regulating
investments of fiduciaries with respect to governmental plans.

 

4.14                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the

 

56

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, as amended.  Except as set forth in Schedule
4.5, no Loan Party is subject to regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness. 
No Loan Party is subject to regulation under the Public Utility Holding Company
Act of 2005 or the Federal Power Act or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.

 

4.15                        Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrowers in writing from time to time after the
Closing Date, (a) Schedule 4.15 sets forth the name and jurisdiction of
organization of each Subsidiary of the Borrowers and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party, and (b) other than as disclosed on Schedule 4.15, there are no
outstanding subscriptions, options (excluding all options issued by any Borrower
pursuant to a board of directors’ approved option plan), warrants, calls, rights
or other agreements or commitments (other than directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrowers or any of their
respective Subsidiary.

 

4.16                        Use of Proceeds.  The proceeds of the Loans and the
Letters of Credit shall be used (i) on the Closing Date to refinance the
obligations of the Borrower outstanding under the Original Credit Agreement
(other than the Existing Term Loan) and to pay related fees and expenses; and
(ii) thereafter, for ongoing working capital and general corporate purposes.

 

4.17                        Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                  Except as disclosed on Schedule 4.17, the
facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

 

(b)               no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor do the Borrowers have knowledge or reason to believe that
any such notice will be received or is being threatened;

 

(c)                                  no Group Member has transported or disposed
of Materials of Environmental Concern from the Properties in violation of, or in
a manner or to a location that could give rise to liability under, any
Environmental Law, nor has any Group Member generated, treated, stored or
disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrowers,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

 

(e)                                  there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties arising
from or related to the operations of any Group Member or

 

57

--------------------------------------------------------------------------------


 

otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f)                                    the Properties and all operations of the
Group Members at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and except as
set forth on Schedule 4.17, to the knowledge of the Borrowers, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

 

(g)                                 no Group Member has assumed any liability of
any other Person under Environmental Laws.

 

4.18                        Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
the Borrowers to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

4.19                        Security Documents.

 

(a)                                  The Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(4) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).  As of the
Closing Date, neither any of the Borrowers nor any Subsidiary that is a limited
liability company or partnership has any Capital Stock that is a Certificated
Security.

 

(b)                                 Each of the Mortgages delivered after the
Closing Date will be, upon execution, effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds

 

58

--------------------------------------------------------------------------------


 

thereof, and when the Mortgages are filed in the offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person.

 

4.20                        Solvency.  Each Loan Party is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.

 

4.21                        Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has not been made available under the National Flood
Insurance Act of 1968.

 

4.22                        Designated Senior Indebtedness.  The Loan Documents
and all of the Obligations have been deemed “Designated Senior Indebtedness” or
a similar concept thereto, if applicable, for purposes of any other Indebtedness
of the Loan Parties.

 

4.23                        Insurance.  All insurance maintained by the Loan
Parties is in full force and effect, all premiums have been duly paid, no Loan
Party has received notice of violation or cancellation thereof, and there exists
no default under any material requirement of such insurance.  Each Loan Party
maintains insurance with financially sound and reputable insurance companies
insurance on all its property (and also with respect to its foreign receivables)
in at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

 

4.24                        No Casualty.  No Loan Party has received any notice
of, nor does any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.

 

4.25                        Accounts Receivable.

 

(a)                                  To the extent any Account is designated in
any Borrowing Base Certificate as an “Eligible Account”, such Account
constitutes an Eligible Account as of the date of such Borrowing Base
Certificate.

 

(b)                                 All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Accounts are and shall be true and correct and all such invoices, instruments
and other documents, and all of the Borrower’s books and records are genuine and
in all respects what they purport to be.  All sales and other transactions
underlying or giving rise to each Account shall comply in all material respects
with all applicable laws and governmental rules and regulations.  To the best of
the Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

4.26                        Capitalization.  Schedule 4.27 sets forth the
beneficial ownership of all Capital Stock of the Borrowers and their respective
Subsidiaries, and the amount of Capital Stock held by each such owner, as of the
Closing Date.

 

59

--------------------------------------------------------------------------------


 

SECTION 5
CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The effectiveness of this Agreement and the obligation of each Lender to make
its initial extension of credit hereunder shall be subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)                                  Loan Documents.  The Administrative Agent
shall have received each of the following, each of which shall be in form and
substance satisfactory to the Administrative Agent:

 

(i)                                   this Agreement, executed and delivered by
the Administrative Agent, the Borrowers and each Lender listed on Schedule 1.1A;

 

(ii)                                the Collateral Information Certificate(s),
executed by a Responsible Officer;

 

(iii)                             a Revolving Loan Note executed by the
Borrowers in favor of the Lenders;

 

(iv)                            a Swingline Loan Note executed by the Borrower
in favor of the Lenders;

 

(v)                               the Collateral Agreement, executed and
delivered by each Grantor named therein;

 

(vi)                            the Deposit Account Control Agreement, executed
by the Borrowers, SVB and the Administrative Agent, as applicable; and

 

(vii)                         each other Security Document, executed and
delivered by the applicable Loan Party party thereto.

 

(b)                                 Projections.   The Administrative Agent
shall have received on or before such date, forecasts prepared by management of
the Borrowers, in form and substance satisfactory to the Lenders, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
first year following the Closing Date and on an annual basis for each year
thereafter during the term of this Agreement, in each case giving effect to the
consummation of the Facility.

 

(c)                                  Approvals.  Except for the Governmental
Approvals described in Schedule 4.4, all Governmental Approvals and consents and
approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the
execution and performance of the Loan Documents and the consummation of the
transactions contemplated hereby, shall have been obtained and be in full force
and effect.  The absence of obtaining the Governmental Approvals described in
Schedule 4.5 shall not have an adverse effect on any rights of the Lenders, the
Administrative Agent pursuant to the Loan Documents or an adverse effect on the
Group Members with regard to their continuing operations or operations as
expected to result from consummation of the transaction contemplated hereby.

 

(d)                                Secretary’s Certificates; Certified
Certificate of Organization; Good Standing Certificates.  The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the
Closing Date and executed by the Secretary or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the

 

60

--------------------------------------------------------------------------------


 

certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, the bylaws or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party, and (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization, together with
certificates of foreign qualification from each jurisdiction in which each Loan
Party is so qualified, each dated as of a date no more than thirty (30) days
prior to the Closing Date.

 

(e)                                  Patriot Act.  The Administrative Agent
shall have received, prior to the Closing Date, all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the Patriot
Act.

 

(f)                                    Due Diligence Investigation.  The
Administrative Agent shall have completed a due diligence investigation of the
Borrowers and their respective Subsidiaries in scope, and with results,
satisfactory to the Administrative Agent and shall have been given such access
to the management, records, books of account, contracts and properties of the
Borrowers and their respective Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested.

 

(g)                                 Reports.  The Administrative Agent shall
have received, in form and substance satisfactory to it, all asset appraisals,
field audits, and such other reports and certifications, as it has reasonably
requested.

 

(h)                                 Collateral Matters.

 

(i)                                     Lien Searches.  The Administrative Agent
shall have received the results of recent lien searches in each of the
jurisdictions where any of the Loan Parties is formed or organized, and such
searches shall reveal no liens on any of the assets of the Loan Parties except
for Liens permitted by Section 7.3, Liens to be discharged on or prior to the
Closing Date, if any, or Liens securing obligations of the Group Members under
the Existing Credit Agreement, which Liens shall be discharged substantially
contemporaneously with the Closing Date pursuant to the documentation
satisfactory to the Administrative Agent.

 

(ii)                                  Intellectual Property Searches.  The
Administrative Agent shall have received the results of recent intellectual
property searches (including searches with the United States Patent and
Trademark Office and Copyright Office) with respect to each of the Borrowers,
with the results of such searches to be satisfactory to the Administrative
Agent.

 

(iii)                               [Reserved].

 

(iv)                              Filings, Registrations, Recordings,
Agreements, Etc.   Each document (including any UCC financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.

 

(i)                                     Insurance.  The Administrative Agent
shall have received insurance

 

61

--------------------------------------------------------------------------------


 

certificates satisfying the requirements of Section 6.6 hereof and Section
5.2(b) of the Collateral Agreement, under which the Administrative Agent is
named as beneficiary or is assigned rights to such claims, in each case (i) and
(ii), in form and substance satisfactory to the Administrative Agent.

 

(j)                                     Fees and Expenses.  The Lenders and the
Administrative Agent shall have received all fees required to be paid on or
prior to the Closing Date (including pursuant to the Fee Letter), and all
reasonable and documented fees and expenses for which invoices have been
presented (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) for payment on or before the Closing Date. 
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(k)                                  Legal Opinions.  The Administrative Agent
shall have received the executed legal opinion of Latham & Watkins LLP, counsel
to the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.  Such legal opinions shall cover such matters incident to
the transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(l)                                     Borrowing Notices.  The Administrative
Agent shall have received, in respect of any Revolving Loans to be made on the
Closing Date, a completed Notice of Borrowing executed by the Borrower and
otherwise complying with the requirements of Section 2.3.

 

(m)                               Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer of the Borrowers, substantially in the form of Exhibit D,
certifying that each of the Loan Parties, after giving effect to the
transactions contemplated hereby (including the making of the initial Extensions
of Credit on the Closing Date), is Solvent.

 

(n)                                 No Material Adverse Effect.  There shall not
have occurred since June 30, 2011 any event or condition that has had or could
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(o)                                 No Litigation.  No litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of any Group Member, threatened, that could reasonably be
expected to have a Material Adverse Effect.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

62

--------------------------------------------------------------------------------


 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by each Loan Party in or pursuant to any
Loan Document (i) that is qualified by materiality shall be true and correct,
and (ii) that is not qualified by materiality, shall be true and correct in all
material respects, in each case, on and as of such date as if made on and as of
such date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.

 

(b)                                 Transaction Report.  The Borrowers shall
have delivered to the Administrative Agent a duly executed original Transaction
Report reflecting information concerning the Borrowing Base as of a date not
more than three (3) days prior to the requested Borrowing Date.

 

(c)                                  Availability.  With respect to any requests
for any Revolving Extensions of Credit, after giving effect to such Revolving
Extension of Credit, the availability and borrowing limitations specified in
Section 2.2 shall be complied with.

 

(d)                                 Notices of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing in connection with any such
request for extension of credit which complies with the requirements hereof.

 

(e)                                  No Default.  No Default or Event of Default
shall have occurred as of or on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(f)                                    No Material Adverse Effect.  There shall
not have occurred any event of condition that has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrowers as of the date of such extension of credit or
Revolving Loan Conversion as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, until all Commitments
have been terminated and the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than inchoate indemnification obligations and other
than obligations under or in respect of Specified Swap Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent and the Issuing
Lender, each of the Borrowers shall, and, where applicable, shall cause each of
its Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent, with sufficient copies for distribution to each Lender:

 

(a)                                  as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrowers (or, if earlier, five (5) days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)), a
copy of the audited consolidated and consolidating balance sheet of A123 and
their consolidated Subsidiaries as at

 

63

--------------------------------------------------------------------------------

 

the end of such year and the related audited consolidated and consolidating
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing and reasonably
acceptable to the Administrative Agent;

 

(b)                                 as soon as available, but in any event not
later than forty-five (45) days after the end of each month occurring during
each fiscal year of the Borrowers (or, if earlier, five (5) days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), the unaudited consolidated and consolidating balance
sheet of the Borrowers and theirs consolidated Subsidiaries as at the end of
such month and the related unaudited consolidated and consolidating statements
of income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2                               Certificates; Reports; Other Information. 
Furnish (or, in the case of clause (a), use commercially reasonable efforts to
furnish) to the Administrative Agent, for distribution to each Lender (or, in
the case of clause (k), to the relevant Lender):

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate;

 

(b)                                 monthly, as soon as available, and in any
event no later than thirty (30) days after the end of each month, (i) a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate; and (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month or fiscal year of the Borrowers, as the case may
be, and to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any material Intellectual Property issued to or acquired by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (b) (or, in the case of the first such report so delivered, since the
Closing Date);

 

(c)                                  as soon as available, and in any event no
later than forty-five (45) days after the end of each fiscal year of the
Borrowers, and as approved, a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Borrowers
and their Subsidiaries as of the end of each fiscal quarter of such fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”);

 

64

--------------------------------------------------------------------------------


 

which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

 

(d)                                 promptly, and in any event within five (5)
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof (other than routine comment letters from the staff of the SEC
relating to the Borrower’s filings with the SEC);

 

(e)                                  within five (5) days after the same are
sent, copies of each annual report, proxy or financial statement or other
material report that the Borrowers send to the holders of any class of the
Borrower’s debt securities or public equity securities and, within five (5) days
after the same are filed, copies of all annual, regular, periodic and special
reports and registration statements which the Borrowers may file with the SEC
under Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto, it being understood that posting of a link on Borrower’s or
another’s website on the Internet to such annual, regular, periodic and special
reports and registration statements shall satisfy the delivery requirements
hereunder;

 

(f)                                    upon request by the Administrative Agent,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Group Members;

 

(g)                                 (i) monthly, within fifteen (15) days after
the end of each month, and (ii) prior to any borrowing of Revolving Loans, a
Transaction Report, accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable discretion;
provided that, upon the occurrence and during the continuance of any Liquidity
Event, such Transaction Report shall be delivered bi-weekly, within five (5)
days after the end of the applicable week, and upon each request for a Revolving
Loan;

 

(h)                                 as soon as available, but in any event not
later than thirty (30) days after the end of each month, (i) accounts receivable
agings, aged by invoice date, (ii) accounts payable agings, aged by invoice
date, and outstanding or held check registers, if any, (iii) reconciliations of
accounts receivable agings (aged by invoice date), transactions reports and
general ledger, (iv) monthly perpetual inventory reports for Inventory valued on
a first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by the Administrative
Agent in its good faith business judgment, and (v) monthly booking reports in
form and substance satisfactory to the Administrative Agent; and

 

(i)                                     promptly, such additional financial and
other information as any Lender may from time to time reasonably request.

 

6.3                               Accounts Receivable.

 

(a)                                  Schedules and Documents Relating to
Accounts.  The Borrowers shall deliver to the Administrative Agent transaction
reports and schedules of collections, as provided in Section 6.2, on

 

65

--------------------------------------------------------------------------------


 

the Administrative Agent’s standard forms.  If reasonably requested by the
Administrative Agent, the Borrowers shall furnish the Administrative Agent with
copies of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts.  In addition, the Borrowers shall deliver to the Administrative Agent,
on its reasonable request, the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, in the same form as received, with all necessary
endorsements, and copies of all credit memos.  Nothing in this paragraph shall
obligate Borrowers to deliver any item that is confidential and cannot be
disclosed to the Administrative Agent or any Lender;

 

(b)                                 Disputes.  The Borrowers shall promptly
notify the Administrative Agent of all disputes or claims relating to Accounts
which allege or involve an amount in excess of $250,000.  The Borrowers may
forgive (completely or partially), compromise, or settle any Account for less
than payment in full, or agree to do any of the foregoing at any time so long as
(i) the Borrowers do so in good faith, in a commercially reasonable manner, in
the ordinary course of business, in arm’s-length transactions, and reports the
same to the Administrative Agent in the regular reports provided to the
Administrative Agent; (ii) no Default or Event of Default has occurred and is
continuing at such time; and (iii) after taking into account all such discounts,
settlements and forgiveness, the aggregate amount of aggregate Revolving
Extensions of Credit then outstanding will not exceed the Available Revolving
Commitments in effect at such time.

 

(c)                                  Collection of Accounts.  The Borrowers
shall hold all payments on, and proceeds of, its Accounts in trust for the
Administrative Agent and shall immediately deliver all such payments and
proceeds to the Administrative Agent in their original form, duly endorsed.  All
proceeds of such Accounts shall be deposited by the Borrowers and/or the
applicable Account Debtors into one or more lockbox accounts, or such other
“blocked accounts” as the Administrative Agent may specify, in each case
pursuant to a blocked account agreement in such form as the Administrative Agent
may specify in its good faith business judgment.  Any such amounts actually paid
to or collected by the Administrative Agent pursuant to this Section 6.3(c)
shall be applied by the Administrative Agent, (x) at any time during the
existence of a Liquidity Event when no Default or Event of Default has occurred
and is continuing, to the Revolving Loans then outstanding in accordance with
Section 2.15(k) and (y) at any time during which a Default or an Event of
Default has occurred and is continuing, as otherwise provided by the terms of
this Agreement (provided, that if (X) no Liquidity Event then exists; and (Y) no
Event of Default then exists, such payments and collections shall be transferred
to an account of Borrower specified by Borrower, maintained at SVB).   To the
extent that (A) any amount of such payments or collections remains after the
application by the Administrative Agent thereof to the payment in full of the
Revolving Loans then outstanding, (B) no Liquidity Event then exists, (C) no
Event of Default then exists, (D) such remaining amount is not otherwise
required to be applied to the Obligations pursuant to any other Section of this
Agreement, and (E) the Required Lenders have not otherwise requested that such
remaining amount be applied to the Obligations then outstanding, then such
remaining amount shall be returned by the Administrative Agent to the Borrowers;

 

(d)                                 Returns.  Upon the request of the
Administrative Agent, the Borrowers shall promptly provide the Administrative
Agent with an Inventory return history;

 

(e)                                  Verification.  During the continuance of an
Event of Default, the Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts;

 

(f)                                    No Liability.  The Administrative Agent
shall not be responsible or liable for any shortage or discrepancy in, damage
to, or loss or destruction of, any goods, the sale or other disposition of

 

66

--------------------------------------------------------------------------------


 

which gives rise to an Account, or for any error, act, omission, or delay of any
kind occurring in the settlement, failure to settle, collection or failure to
collect any Account, or for settling any Account in good faith for less than the
full amount thereof, nor shall the Administrative Agent be deemed to be
responsible for any Borrower’s obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve the
Administrative Agent from liability for its own (or its representatives’) gross
negligence or willful misconduct.

 

6.4                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

 

6.5                               Maintenance of Existence; Compliance.  (a)(i)
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain or obtain all Governmental
Approvals and all other rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of the Borrowers) and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) comply with
all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrowers shall,
and shall cause each of its ERISA Affiliates to: (1) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal or state law; (2) cause each Qualified Plan to maintain
its qualified status under Section 401(a) of the Code; (3) make all required
contributions to any Plan; (4) not become a party to any Multiemployer Plan; (5)
ensure that all liabilities under each Plan are either (x) funded to at least
the minimum level required by law or, if higher, to the level required by the
terms governing such Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and (6)
ensure that the contributions or premium payments to or in respect of each Plan
are and continue to be promptly paid at no less than the rates required under
the rules of such Plan and in accordance with the most recent actuarial advice
received in relation to such Plan and applicable law.

 

6.6                               Maintenance of Property; Insurance.  (a)  Keep
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property (and also
with respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

6.7                               Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
consistent with past practice, and (b) permit representatives and independent
contractors of the Administrative Agentto visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers, directors and employees of the Group Members and with
their independent certified public accountants; provided that

 

67

--------------------------------------------------------------------------------


 

no such visit shall be permitted more than once per year unless an Event of
Default exists.

 

6.8                               Notices.  Give prompt written notice to each
of the Administrative Agent and each Lender of:

 

(a)                                  the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of any Group Member or (ii) litigation, investigation
or proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case, could reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) in which the amount involved is $250,000 or more and not
covered by insurance, or (ii) in which injunctive or similar relief is sought
against any Group Member which could reasonably be expected to have a Material
Adverse Effect, or (iii) which relates to any Loan Document;

 

(d)                                 promptly after any Borrower has knowledge or
becomes aware of the occurrence of any of the following ERISA Events affecting
such Borrower or any ERISA Affiliate (but in no event more than ten days after
such event), the occurrence of any of the following ERISA Events, and shall
provide the Administrative Agent with a copy of any notice with respect to such
event that may be required to be filed with a Governmental Authority and any
notice delivered by a Governmental Authority to such Borrower or any ERISA
Affiliate with respect to such event:  (i) an ERISA Event, (ii) the adoption of
any new Pension Plan by such Borrower or any ERISA Affiliate, (iii) the adoption
of any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (iv) the commencement of contributions by such
Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and

 

(e)                                  (i) promptly after the giving, sending or
filing thereof, or the receipt thereof, copies of (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Borrower or
any of its ERISA Affiliates with the IRS with respect to each Pension Plan, (B)
all notices received by such Borrower or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event, and (C) copies of such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (ii) without limiting the
generality of the foregoing, such certifications or other evidence of compliance
with the provisions of Sections 4.13 and 7.8 as any Lender (through the
Administrative Agent) may from time to time reasonably request;

 

(f)                                    any material change in accounting
policies or financial reporting practices by any Loan Party;

 

(g)                                 the occurrence of a Liquidity Event; and

 

(h)                                 any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

68

--------------------------------------------------------------------------------


 

6.9                               Environmental Laws.

 

(a)                                  Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

6.10                        Operating Accounts.  Maintain the Borrowers’ and
their Subsidiaries’ primary depository and operating accounts and securities
accounts with SVB or with SVB’s Affiliates, which accounts shall represent at
least                               fifty percent (50%) of the dollar value of
the Borrowers’ and their Subsidiaries’ accounts at all financial institutions
worldwide.

 

6.11                        Audits.  At reasonable times, on one (1) Business
Day’s notice (provided that no notice is required if an Event of Default has
occurred and is continuing), the Administrative Agent, or its agents, shall have
the right to inspect the Collateral and the right to audit and copy any and all
of any Loan Party’s books and records including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.  The foregoing inspections and audits
shall be at the Borrowers’ expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  Such inspections and audits shall not be undertaken
more frequently than once per year, unless an Event of Default has occurred and
is continuing.

 

6.12                        Additional Collateral, etc.

 

(a)                                  With respect to any property (to the extent
included in the definition of Collateral and not constituting Excluded Assets)
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below, and (y) any property subject to a
Lien expressly permitted by Section 7.3) as to which the Administrative Agent,
for the benefit of the Secured Parties, does not have a perfected Lien, promptly
(and in any event within three (3) Business Days) (i) execute and deliver to the
Administrative Agent such amendments to the Collateral Agreement or such other
documents as the Administrative Agent deems reasonably necessary or advisable to
evidence that such Loan Party is a Guarantor and to grant to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
such property and (ii) take all actions necessary or advisable in the opinion of
the Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Collateral Agreement or by law or as may be requested
by the Administrative Agent; provided, that notwithstanding the foregoing,
Borrowers shall not be required to perfect Administrative Agent’s security
interest under any foreign law with respect to any Collateral located outside
the United States that is not material to the Lenders if the cost of delivering
or perfecting the Lien in such Collateral exceeds the benefit to the Lenders, as
determined by the Administrative Agent in its reasonable discretion.

 

69

--------------------------------------------------------------------------------


 

(b)                                 With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$2,500,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.3),
promptly, to the extent requested by the Administrative Agent, (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c)                                  With respect to any new direct or indirect
Domestic Subsidiary created or acquired after the Closing Date by any Loan
Party, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Domestic Subsidiary that is owned directly or
indirectly by such Loan Party, and (ii) cause such new Domestic Subsidiary (A)
to become a party to the Collateral Agreement, (B) to take such actions as are
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest in the Collateral described in the Collateral
Agreement, with respect to such new Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Domestic Subsidiary, in a form reasonably satisfactory to
the Administrative Agent, with appropriate insertions and attachments, and (iv)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(d)                                 With respect to any new First Tier Foreign
Subsidiary created or acquired after the Closing Date by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Collateral Agreement, as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new First Tier Foreign Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than sixty-six percent (66%) of the total
outstanding voting Capital Stock of any such new First Tier Foreign Subsidiary
be required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(e)                                  At the request of the Administrative Agent,
each Loan Party shall use commercially reasonable efforts to obtain a landlord’s
agreement or bailee letter, as applicable, from the lessor of each leased
property or bailee with respect to any warehouse, processor or converter

 

70

--------------------------------------------------------------------------------


 

facility or other location where Collateral in excess of $500,000 is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.  With respect to such locations
or warehouse space leased or owned as of the Closing Date and thereafter, if the
Administrative Agent has not received a landlord or mortgagee agreement or
bailee letter as of the Closing Date (or, if later, as of the date such location
is acquired or leased), the Eligible Inventory at that location shall, in the
Administrative Agent’s discretion, be excluded from the Borrowing Base or be
subject to such Reserves as may be established by the Administrative Agent in
its reasonable credit judgment.  After the Closing Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date, without the prior written consent of the Administrative Agent
(which consent, in the Administrative Agent’s discretion, may be conditioned
upon the exclusion from the Borrowing Base of Inventory at that location or the
establishment of Reserves acceptable to the Administrative Agent) or unless and
until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location.  Each
Loan Party shall pay and perform its material obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

 

6.13                        Use of Proceeds.  Use the proceeds of each Credit
Extension only for the purposes specified in Section 4.16.

 

6.14                        Designated Senior Indebtedness.  Cause the Loan
Documents and all of the Obligations to be deemed “Designated Senior
Indebtedness” or a similar concept thereto, if applicable, for purposes of any
Indebtedness of the Loan Parties.

 

6.15                        Further Assurances.  Execute any further instruments
and take such further action as the Administrative Agent reasonably deems
necessary to perfect, protect, ensure the priority of or continue the
Administrative Agent’s Lien on the Collateral or to effect the purposes of this
Agreement.

 

6.16                        Post- Closing Matters.  On or before the date that
is thirty (30) days after the Closing Date (or such later date as the
Administrative Agent shall determine, in its sole discretion), the Borrowers
shall cause to be delivered to the Administrative Agent the following documents
with all applicable executed signature pages and attachments, in each case in
form and substance acceptable to the Administrative Agent, in its reasonably
discretion:

 

(a)                                  each Deposit Account Control Agreement,
executed by the Borrowers, the Administrative Agent and each respective third
party financial institution, as applicable;

 

(b)                                 each Securities Account Control Agreement,
executed by the Borrower, SVB, the Administrative Agent and each of SVB
Securities, SVB Asset Management and/or each respective third party financial
institution, as applicable;

 

(c)                                  subject to the “commercially reasonable
efforts” requirement contained in Section 6.12(e), landlord’s access agreements
and/or bailee letters, as applicable, from the lessor of each leased property or
bailee with respect to any warehouse, processor or converter facility or other
location where Collateral in excess of $500,000 is stored or located, to the
extent required;  and

 

(d)                                 an Amended and Restated Subordination
Agreement, by and between Administrative Agent and MassCEC, together with the
duly executed signature pages thereto and the acknowledgment thereof by
Borrowers.

 

71

--------------------------------------------------------------------------------


 

SECTION 7
NEGATIVE COVENANTS

 

The Borrowers hereby jointly and severally agrees that, until all Revolving
Commitments have been terminated and the principal of and interest on each Loan
and the Existing Term Loan, all fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full (other than inchoate
indemnification obligations and other than obligations under or in respect of
Specified Swap Agreements, to the extent no default or termination event shall
have occurred and be continuing thereunder) and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, or otherwise Cash Collateralized to the satisfaction of the
Administrative Agent and the Issuing Lender, neither the Borrowers shall, nor
shall the Borrowers permit any of their respective Subsidiaries to, directly or
indirectly:

 

7.1                               Financial Condition Covenants.

 

(a)                                  Consolidated Liquidity.  At any time during
any fiscal month of the Borrowers, either:

 

(X) permit the Consolidated Liquidity Ratio to be less than 2.00:1.00;

 

OR

 

(Y)  permit the Borrowers’ Liquidity to be less than $50,000,000.

 

(b)                                 Consolidated Tangible Net Worth.  Permit
Consolidated Tangible Net Worth, tested quarterly, as of the last day of each
fiscal quarter of the Borrowers, to be less than $400,000,000.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 Indebtedness of (i) any Loan Party to any
other Loan Party, (ii) any Subsidiary (which is not a Loan Party) to any other
Subsidiary (which is not a Loan Party); and (iii) Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party, in an aggregate amount not to
exceed, together with Investments permitted pursuant to Section 7.7(e)(iii),
$15,000,000 in the aggregate in any fiscal year; and (iv) Indebtedness of any
Subsidiary that is not a Loan Party, in an aggregate amount not to exceed
$2,000,000 in the aggregate at any time, provided that such Indebtedness is and
will not be guaranteed by or will not become an obligation (contingent or
otherwise) of, any Borrower or any other Loan Party;

 

(c)                                  Guarantee Obligations incurred in the
ordinary course of business by the Borrowers or their respective Subsidiaries of
obligations of any Wholly Owned Subsidiary Guarantor;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (which do not shorten the maturity thereof or increase the
principal amount thereof);

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(g) in an aggregate principal amount not to exceed $3,000,000 at any one time
outstanding and any refinancings, refundings, renewals or extensions

 

72

--------------------------------------------------------------------------------


 

thereof (which do not shorten the maturity thereof or increase the principal
amount thereof);

 

(f)                                    Indebtedness of the Borrowers, existing
on the date hereof, incurred for the financing of certain Excluded Assets from
MassCEC and MSF;

 

(g)                                 the Existing Term Loan owed to SVB under the
Original Loan Agreement;

 

(h)                                 Subordinated Indebtedness, if any;

 

(i)                                     unsecured Indebtedness of the Borrower
and its Subsidiaries in an aggregate principal amount, for all such Indebtedness
taken together, not to exceed $1,000,000 at any one time outstanding;

 

(j)                                     Indebtedness owed to any Cash Management
Bank for any Cash Management Services provided to the Borrowers by such Cash
Management Bank;

 

(k)                                  obligations (contingent or otherwise) of
the Borrowers or any of their respective Subsidiaries existing or arising under
any Specified Swap Agreement, provided that such obligations are (or were)
entered into by such Person in accordance with Section 7.12 and not for purposes
of speculation;

 

(l)                                     Indebtedness secured by Liens permitted
pursuant to Section 7.3;

 

(m)                               Indebtedness to trade creditors incurred in
the ordinary course of business;

 

(n)                                 Obligations for reimbursements pursuant to
letters of credit issued in favor of suppliers in connection with the purchase
of equipment;

 

(o)                                 advances from, or Indebtedness to, the
Chinese government by any Subsidiary that is not a Loan Party in connection with
the construction of additional factories in China;

 

(p)                                 Extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness listed in (a)
through (n) above.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, including, without limitation, any
Intellectual Property (other than as permitted pursuant to Section 7.5(f)),
whether now owned or hereafter acquired, except:

 

(a)                                  Liens for taxes not yet due or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Group Member in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (other than for indebtedness
or

 

73

--------------------------------------------------------------------------------

 

any Liens arising under ERISA);

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Group
Member;

 

(f)                                    Liens in existence on the date hereof
listed on Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d);
provided that (i) no such Lien is spread to cover any additional property after
the Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured thereby is permitted by Section 7.2(d);

 

(g)                                 Liens in existence on the date hereof and
listed on Schedule 7.3(f), securing Indebtedness incurred pursuant to Section
7.2(e) to finance the acquisition of fixed or capital assets; provided that (i)
such Liens shall be created substantially simultaneously with the acquisition of
such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, and (iii) the
amount of Indebtedness secured thereby is not increased;

 

(h)                                 Liens in existence on the date hereof and
listed on Schedule 7.3(f), securing Indebtedness incurred pursuant to Section
7.2(f) to finance certain Excluded Assets from MassCEC and MSF;

 

(i)                                     Liens in existence on the date hereof
securing Indebtedness incurred pursuant to Section 7.2(g);

 

(j)                                     Liens created pursuant to the Security
Documents;

 

(k)                                  any interest or title of a lessor or
licensor under any lease or license entered into by a Group Member in the
ordinary course of its business and covering only the assets so leased or
licensed;

 

(l)                                     judgment Liens that do not constitute a
Default or an Event of Default under Section 8.1(h) of this Agreement;

 

(m)                               bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash, Cash Equivalents,
securities, commodities and other funds on deposit in one or more accounts
maintained by a Group Member, in each case arising in the ordinary course of
business in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages with which such accounts are maintained
securing amounts owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under Section
4-208 or 4-210 of the UCC on items in the course of collection;

 

(n)                                 Liens securing Specified Swap Obligations
permitted by Section 7.2(j);

 

(o)                                 Liens on property of a Person existing at
the time such Person is acquired by, merged into or consolidated with a Group
Member or becomes a Subsidiary of a Group Member or acquired by a Group Member;
provided that (i) such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment, (ii) such Liens do not extend
to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.2;

 

74

--------------------------------------------------------------------------------


 

(p)                                 the replacement, extension or renewal of any
Lien permitted by clause (m) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Indebtedness
secured thereby;

 

(q)                                 Liens in connection with Dispositions
permitted under Section 7.5(f);

 

(r)                                    Liens incurred by Subsidiary that is not
a Loan Party in connection with any such Subsidiary’s incurrence of Indebtedness
as described in Section 7.2(b)(iii); and

 

(s)                                  Liens not otherwise permitted by this
Section so long as neither (i) the aggregate outstanding principal amount of the
obligations secured thereby nor (ii) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds (as
to all Group Members) $500,000 at any one time.

 

7.4                               Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)                                  any Subsidiary of a Borrower may be merged
or consolidated with or into a Borrower (provided that a Borrower shall be the
continuing or surviving corporation);

 

(b)                                 any Subsidiary of a Borrower may Dispose of
any or all of its assets (i) to a Borrower or any Wholly Subsidiary Owned
Guarantor (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 7.5; and

 

(c)                                  any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation.

 

7.5                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary of the Borrowers, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

 

(a)                                  Dispositions of obsolete or worn out
property in the ordinary course of business;

 

(b)                                 Dispositions of Inventory in the ordinary
course of business;

 

(c)                                  Dispositions permitted by clause (i) of
Section 7.4(b);

 

(d)                                 the sale or issuance of the Capital Stock of
any Subsidiary of a Borrower to a Borrower or to any Wholly Owned Subsidiary
Guarantor;

 

(e)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

 

(f)                                    (i) the non-exclusive licensing of
patents, trademarks, copyrights, and other Intellectual Property rights in the
ordinary course of business; and (ii) licensing of patents, trademarks,
copyrights, and other Intellectual Property rights customary for companies of
similar size and in the same industry as Borrower and that are approved by
Borrowers’ board of directors and which would not result in a legal transfer of
title of such licensed Intellectual Property, but that may be exclusive in

 

75

--------------------------------------------------------------------------------


 

respects other than territory and that may be exclusive as to territory only as
to discrete geographical areas outside of the United States;

 

(g)                                 the Disposition of property (i) from any
Loan Party to any other Loan Party, and (ii) from any Subsidiary that is not a
Loan Party to any Loan Party, and (iii) from any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party;

 

(h)                                 leases or subleases of Real Property;

 

(i)                                     the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; provided that any such sale or
discount is undertaken in accordance with Section 6.3(b); and

 

(j)                                     any abandonment, cancellation,
non-renewal or discontinuance of use or maintenance of Intellectual Property (or
rights relating thereto) of any Group Member that any Borrower determines in
good faith is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;

 

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

 

7.6                               Restricted Payments.  Make any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that, so long as no Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                                  any Subsidiary of any Group Member may make
Restricted Payments to any Loan Party;

 

(b)                                 Borrowers may make dividends payable solely
in common stock of the Person making such dividend; and

 

(c)                                  the Borrowers may, (i) purchase common
stock or common stock options from present or former officers or employees of
any Group Member upon the death, disability or termination of employment of such
officer or employee; provided that the aggregate amount of payments made under
this clause (i) shall not exceed $1,000,000 during any fiscal year of the
Borrowers, and (ii) declare and make dividend payments or other distributions
payable solely in the common stock or other common Capital Stock of the
Borrowers;

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                  extensions of trade credit in the ordinary
course of business;

 

76

--------------------------------------------------------------------------------


 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Guarantee Obligations permitted by Section
7.2;

 

(d)                                 loans and advances to employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $1,000,000 at any one time outstanding;

 

(e)                                  intercompany Investments by (i) any Loan
Party and its Subsidiaries in any Loan Party, or (ii) Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties or (iii) any Loan Party in its Subsidiaries, in a maximum aggregate
amount not to exceed, together with all Indebtedness permitted pursuant to
Section 7.2(b)(iii), $15,000,000 in any fiscal year;

 

(f)                                    Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(g)                                 Investments received in settlement of
amounts due to any Group Member effected in the ordinary course of business or
owing to such Group Member as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
such Group Member;

 

(h)                                 Investments existing on the Closing Date,
shown on Schedule 7.7(h);

 

(i)                                     deposits made to secure the performance
of leases, licenses or contracts in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under Section
7.3;

 

(j)                                     Investments in corporate collaborations
or joint ventures approved by the board of directors of the Borrowers, the total
cash consideration for which, together with all Investments permitted pursuant
to Section 7.7(k), shall not exceed $15,000,000 in the aggregate;

 

(k)                                  purchases or other acquisitions by any Loan
Party of the Capital Stock in a Person which are approved by the board of
directors of the Borrowers that, upon the consummation thereof, will be a
Subsidiary (including as a result of a merger or consolidation) or all or
substantially all of the assets of, or assets constituting one or more business
units of, any Person (each, a “Permitted Acquisition”), the total cash and
non-cash consideration (including, without limitation, assumption of any
Indebtedness permitted hereunder), for all such Permitted Acquisitions, together
with all Investments permitted pursuant to Section 7.7(j), shall not exceed
$15,000,000 in the aggregate; provided that, with respect to each such Permitted
Acquisition:

 

 (i)                                  the newly-created or acquired Subsidiary
shall be (x) in the same or a related line of business as that conducted by the
Borrower on the date hereof, or (y) in a business that is ancillary to and in
furtherance of the line of business as that conducted by the Borrower on the
date hereof;

 

(ii)                                  all transactions related to such purchase
or acquisition shall be consummated in all material respects in accordance with
all Requirements of Law;

 

(iii)                               no Loan Party shall, as a result of or in
connection with any such purchase or acquisition, assume or incur any direct or
contingent liabilities (whether

 

77

--------------------------------------------------------------------------------


 

relating to environmental, tax, litigation or other matters) that, as of the
date of such purchase or acquisition, could reasonably be expected to result in
the existence or incurrence of a Material Adverse Effect;

 

(iv)                              the Borrower shall give the Administrative
Agent at least twenty (20) days’ prior written notice of any such purchase or
acquisition;

 

(v)                                 the Borrower shall provide to the
Administrative Agent as soon as available but in any event not later than five
(5) Business Days after the execution thereof, a copy of any executed purchase
agreement or similar agreement with respect to any such purchase or acquisition;

 

(vi)                              any such newly-created or acquired Subsidiary
shall comply with the requirements of Section 6.12, except to the compliance
with Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

 

 (vii)                      a Liquidity Event shall not have occurred as of the
date the definitive agreements relating to any such acquisition or other
purchase are executed (after giving effect, on a pro forma basis, to the
consummation of such acquisition or other purchase);

 

(viii)                        (x) immediately before and immediately after
giving effect to any such purchase or other acquisition, no Default or Event of
Default shall have occurred and be continuing and (y) immediately after giving
effect to such purchase or other acquisition, the Borrower and its Subsidiaries
shall be in compliance with each of the covenants set forth in Section 7.1,
based upon financial statements delivered to the Administrative Agent which give
effect, on a pro forma basis, to such acquisition or other purchase;

 

(ix)                                the Borrower shall not, based upon the
knowledge of the Borrower as of the date any such acquisition or other purchase
is consummated, reasonably expect such acquisition or other purchase to result
in an Event of Default under Section 8.1(d), at any time during the term of this
Agreement, as a result of a breach of any of the financial covenants set forth
in Section 7.1;

 

(x)                                   no Indebtedness not otherwise permitted
under this Agreement is assumed or incurred in connection with any such purchase
or acquisition;

 

(xi)                                such purchase or acquisition shall not
constitute an Unfriendly Acquisition; and

 

(xii)                             the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date on which
any such purchase or other acquisition is to be consummated (or such later date
as is agreed by the Administrative Agent in its sole discretion), a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

 

7.8                               ERISA.  Except as would not reasonably be
expected to result in a material liability, no

 

78

--------------------------------------------------------------------------------


 

Borrower shall, and shall not permit any of its ERISA Affiliates to:  (a)
terminate any Pension Plan so as to result in any material liability to such
Borrower or any ERISA Affiliate; (b) permit to exist any ERISA Event, or any
other event or condition, which presents the risk of a material liability to any
ERISA Affiliate; (c) make a complete or partial withdrawal (within the meaning
of ERISA Section 4201) from any Multiemployer Plan so as to result in any
material liability to such Borrower or any ERISA Affiliate; (d) permit the
present value of all nonforfeitable accrued benefits under any Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Plan)
materially to exceed the fair market value of Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Plan; or (e) engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

7.9                               Modifications of Certain Preferred Stock and
Debt Instruments7.10.  (a)  Amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled cash redemption date or increase the amount of any scheduled cash
redemption payment or increase the rate or move to an earlier date any date for
payment of cash dividends thereon or (ii) that would be otherwise materially
adverse to any Lender or any other Secured Party; or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Indebtedness permitted by Section 7.2
(other than Indebtedness pursuant to any Loan Document) that would shorten the
maturity or increase the amount of any payment of principal thereof or the rate
of interest thereon or shorten any date for payment of interest thereon that
would be in each case materially adverse to any Lender or any other Secured
Party.

 

7.10                        Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrowers or any Wholly Owned
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the relevant Group
Member, and (c) upon fair and reasonable terms no less favorable to the relevant
Group Member than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 

7.11                        Sale Leaseback Transactions.  Enter into any Sale
Leaseback Transaction.

 

7.12                        Swap Agreements.  Enter into any Swap Agreement,
except Specified Swap Agreements which are entered into by a Group Member to (a)
hedge or mitigate risks to which such Group Member has actual exposure (other
than those in respect of Capital Stock), or (b) effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Group Member.

 

7.13                        Accounting Changes.  Make any change in its (a)
accounting policies or reporting practices, except as required by GAAP, or (b)
fiscal year.

 

7.14                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), and (c) customary restrictions on the assignment of
leases, licenses and other

 

79

--------------------------------------------------------------------------------


 

agreements, (d) any agreement in effect at the time any Subsidiary becomes a
Subsidiary of a Loan Party, so long as (i) any such prohibition contained in any
such agreement applies solely with respect to the creation, incurrence,
assumption or sufferance by such Subsidiary of a Lien upon Excluded Assets, and
(ii) such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (m), (n) and (p) or any
agreement or option to Dispose any asset of any Group Member, the Disposition of
which is permitted by any other provision of this Agreements (in each case,
provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

 

7.15                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrowers to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby.

 

7.16                        Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrowers, and their respective Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or incidental thereto.

 

7.17                        Designation of other Indebtedness.  Designate any
Indebtedness or indebtedness other than the Obligations as “Designated Senior
Indebtedness” or a similar concept thereto, if applicable.

 

7.18                        Amendments to Organizational Agreements and Material
Contracts.  (a) Amend or permit any amendments to any Loan Party’s
organizational documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would reasonably likely to have a Material
Adverse Effect.

 

7.19                        Use of Proceeds.  Use the proceeds of any extension
of credit hereunder, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board.

 

7.20                        Subordinated Indebtedness.

 

(a)                                Amendments. Amend, modify, supplement, waive
compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent (i)
does not adversely affect the Borrowers’ ability to pay and perform

 

80

--------------------------------------------------------------------------------


 

each of its Obligations at the time and in the manner set forth herein and in
the other Loan Documents and is not otherwise adverse to the Administrative
Agent and the Lenders, and (ii) is in compliance with the subordination
provisions therein and any subordination agreement with respect thereto in favor
of the Administrative Agent and the Lenders.

 

(b)                                 Payments.  Make any voluntary or optional
payment, prepayment or repayment on, redemption, exchange or acquisition for
value of, or any sinking fund or similar payment with respect to, any
Subordinated Debt, except as permitted by the subordination provisions in the
applicable Subordinated Debt Documents and any subordination agreement with
respect thereto in favor of the Administrative Agent and the Lenders.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1                               Events of Default.  The occurrence of any of
the following shall constitute an Event of Default:

 

(a)                                  the Borrowers shall fail to pay any amount
of principal of any Loan when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any amount of interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within three (3)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement, when
taken as a whole, furnished by it at any time under or in connection with this
Agreement or any such other Loan Document (i) if qualified by materiality, shall
be incorrect or misleading when made or deemed made, or (ii) if not qualified by
materiality, shall be incorrect or misleading in any material respect when made
or deemed made; or

 

(c)                                  (i)  any Loan Party shall default in the
observance or performance of any agreement contained in any Loan Party shall
default in the observance or performance of any agreement contained in Section
6.3(c), clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a),
Section 6.10, Section 6.16 or Section 7 of this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any agreement contained in any Loan Party shall
default in the observance or performance of any agreement contained in Section
6.1, Section 6.2(b), Section 6.2(c), Section 6.2(f) or Section 6.2(h), and such
default shall continue unremedied for a period of five (5) days thereafter; or

 

(e)                                  any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (d) of
this Section 8.1), and such default shall continue unremedied for a period of
thirty (30) days thereafter; or

 

(f)                                    any Group Member shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement

 

81

--------------------------------------------------------------------------------


 

evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
(x) cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (y) to cause, with the giving of
notice if required, any Group Member to purchase or redeem or make an offer to
purchase or redeem such Indebtedness prior to its stated maturity; provided that
a default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $1,000,000; or

 

(g)                                 (i)  any Group Member shall commence any
case, proceeding or other action (a) under the Bankruptcy Code or any other
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (a) results in the entry of an order for
relief or any such adjudication or appointment or (b) remains undismissed,
undischarged or unbonded for a period of thirty (30) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(h)                                 There shall occur one or more ERISA Events
which individually or in the aggregate results in or otherwise is associated
with liability of any Loan Party or any ERISA Affiliate thereof in excess of
$250,000 during the term of this Agreement; or there exists, an amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) which exceeds $250,000; or

 

(i)                                     There is entered against any Group
Member (i) one or more final judgments or orders for the payment of money
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$1,000,000 or more, or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within ten (10) days from the entry thereof; or

 

(j)                                     (A) any of the Loan Documents shall
cease, for any reason, to be in full force and effect (other than pursuant to
the terms thereof), or any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and

 

82

--------------------------------------------------------------------------------


 

priority purported to be created thereby; or

 

(B)(1) any Person shall seek to serve process to attach, by trustee or similar
process, any funds of a Loan Party or of any other entity under the control of a
Loan Party (including a Subsidiary) in excess of $1,000,000 on deposit with the
Administrative Agent or any of its Affiliates, or (2) a notice of lien, levy, or
assessment shall be filed against any of a Loan Party’s assets by a Governmental
Authority, and any of the same under clauses (1) or (2) hereof shall not, within
ten days after the occurrence thereof, be discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, that no Loans or other
extensions of credit shall be made hereunder during any such ten day cure
period; or

 

(C)(1) any material portion of a Loan Party’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (2) any court order
enjoins, restrains or prevents a Loan Party from conducting any part of its
business; or

 

(k)                                  [reserved]; or

 

(l)                                     a Change of Control shall occur; or

 

(m)                               any of the Governmental Approvals shall have
been (i) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (ii) subject to any decision
by a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal has, or could reasonably be expected to have, a
Material Adverse Effect; or

 

(n)                                 a Material Adverse Effect shall occur.

 

8.2                               Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)                                  if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) of Section 8.1 with respect to
any Borrower, the Revolving Commitments shall immediately terminate
automatically and the Loans, in each case with accrued interest thereon, and all
other amounts owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable, and

 

(b)                                 if such event is any other Event of Default,
any of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers, declare the
Revolving Commitments and the L/C Commitment to be terminated forthwith,
whereupon the Revolving Commitments and the L/C Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans, in each case with accrued
interest thereon and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (iii) exercise on behalf of itself, the
Lenders and the Issuing Lender all rights and remedies available to it, the
Lenders and the Issuing Lender under the Loan Documents.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to

 

83

--------------------------------------------------------------------------------

 

this paragraph, the Borrowers shall Cash Collateralize an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents in accordance with Section 8.3. 
After all such Letters of Credit shall have expired or been fully drawn upon and
all amounts drawn thereunder have been reimbursed in full and all other
Obligations of the Borrowers and the other Loan Parties shall have been paid in
full, the balance, if any, of the funds having been so Cash Collateralized shall
be returned to the Borrowers (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrowers.

 

8.3          Application of Funds.  After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.16, 2.17 and 2.18) payable to the
Administrative Agent in its capacity as such (including interest thereon);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.16, 2.17 and 2.18), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them;

 

Seventh, to the payment of Obligations arising under any Cash Management
Services, ratably among each of the Cash Management Banks in proportion to the
respective amounts described in this clause Seventh held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

84

--------------------------------------------------------------------------------


 

Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with
Section 8.2(b) as they occur.  Subject to Sections 3.4, 3.5 and 3.10, amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other obligations, if any, in the
order set forth above.

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

 

(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as applicable, Qualified Counterparty and provider
of Cash Management Services) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Collateral Agreement, and (ii) appoints and authorizes the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 (including Section 9.7, as
though such co-agents, sub-agents and attorneys-in-fact were the collateral
agent under the Loan Documents) and Section 10, as if set forth in full herein
with respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.

 

9.2          Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or

 

85

--------------------------------------------------------------------------------


 

more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

9.3          Exculpatory Provisions.  The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent shall not:

 

(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

 

(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1), or (ii) in the absence of its own
gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a

 

86

--------------------------------------------------------------------------------


 

Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

 

9.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees,

 

87

--------------------------------------------------------------------------------


 

agents, attorneys in fact or affiliates.

 

9.7          Indemnification.  Each of the Lenders agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrowers or any other Loan Party and without limiting the obligation of the
Borrowers or any other Loan Party to do so, according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Loans shall have been paid
in full, in accordance with its Aggregate Exposure Percentage immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8          Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with a Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.9          Successor Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrowers.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrowers (provided that no consent shall be
necessary during the continuance of an Event of Default), , to appoint a
successor, which shall be a bank with an office in the Commonwealth of
Massachusetts or the State of New York, or an Affiliate of any such bank with an
office in the Commonwealth of Massachusetts or the State of New York.  If no
such successor shall have been so appointed by the Required Lenders (other than
during the continuance of an Event of Default, with the consent of the
Borrowers),  and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that,
if the retiring Administrative Agent shall notify the Borrowers and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Secured Parties under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed and such collateral security is assigned to such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a

 

88

--------------------------------------------------------------------------------


 

successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph), other than
liabilities for actions that the Administrative Agent has taken prior to the
date of such resignation.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of Section 9 and Section 10.5 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

9.10        Collateral and Guarantee Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.1, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)           to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.3(g); and

 

(c)           to release any Grantor from its obligations under the Collateral
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Grantor from its obligations under the Collateral Agreement pursuant to this
Section 9.10.

 

9.11        Proofs of Claim.  In case of the pendency of any Insolvency
Proceeding or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.7 and 10.5) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

89

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 10
MISCELLANEOUS

 

10.1        Amendments and Waivers.

 

(a)           Neither this Agreement, any other Loan Document, nor any terms
hereof, or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall: (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Grantors from their obligations under
the Collateral Agreement, in each case without the written consent of all
Lenders; (D) amend, modify or waive the pro rata requirements of Section 2.15 in
a manner that adversely affects the Lenders without the written consent of each
Lender; (E) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (F) amend, modify or waive any
provision of Section 2.4 or 2.5 without the written consent of the Swingline
Lender; (G) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; or (H) amend or modify the application of
prepayments set forth in Section 2.15(i) or the application of payments set
forth in Section 8.3 in a manner that adversely affects the Lenders without the
written consent of each Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other

 

90

--------------------------------------------------------------------------------


 

Default or Event of Default, or impair any right consequent thereon.

 

(b)           Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrowers request that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrowers, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrowers,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

 

(i)            the termination of the Revolving Commitment of each such Minority
Lender;

 

(ii)           the assumption of the Loans and Revolving Commitment of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.20; and

 

(iii)          the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrowers, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

 

(c)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrowers, (i) to add
one or more additional credit or term loan facilities to this Agreement and to
permit all such additional extensions of credit and all related obligations and
liabilities arising in connection therewith and from time to time outstanding
thereunder to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders.

 

10.2        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or electronic mail notice, when received, addressed as follows
in the case of the Borrowers and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

 

Borrower:

A123 Systems, Inc.
200 West Street
Waltham, Massachusetts 02451
Attention: Dave Prystash
Facsimile No.: (617) 924-8910
Telephone No.: (617) 778-5738

 

91

--------------------------------------------------------------------------------


 

 

 

with a copy to:

Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California 94111
Attention: Haim Zaltzman
Facsimile No.: +1.415.395.8095
E-Mail: haim.zaltzman@lw.com

and

Latham & Watkins LLP
John Hancock Tower, 20th Floor
200 Clarendon Street
Boston, MA 02116
Attention: Susan Mazur
Facsimile No.: +1.617.948.6001
E-Mail: susan.mazur@lw.com



 

Administrative Agent:

Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention: Jay T. Tracy
Telephone No.: (617) 630-4110
Facsimile No.: (617) 969-4395
E-Mail: jtracy@svb.com



 

 

with a copy to:

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Charles W. Stavros, Esquire
Telephone No.: (617) 880-3441
Facsimile No.: (617) 880-3456
Email: cstavros@riemerlaw.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested”

 

92

--------------------------------------------------------------------------------


 

function, as available, return email or other written acknowledgment); provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (b) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its email address as described in the foregoing clause (a) of
notification that such notice or communication is available and identifying the
website address therefor.

 

10.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5        Payment of Expenses and Taxes.  The Borrowers jointly and severally
agree (a) to pay or reimburse the Administrative Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrowers prior to the
Closing Date (in the case of amounts to be paid on the Closing Date, as
applicable) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the documented fees and disbursements of
counsel (including the allocated fees and expenses of in house counsel) to each
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) which do
not constitute Non-Excluded Taxes, if any, that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to or arising out of or in connection with the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether any Indemnitee is a party hereto and regardless of whether any such
matter is initiated by a third party, any Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Loans or the

 

93

--------------------------------------------------------------------------------

 

violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable and documented fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that the Borrowers shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, each of the Borrowers
agrees not to assert and to cause their respective Subsidiaries not to assert,
and hereby waives and agrees to cause their respective Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrowers pursuant to
this Section 10.5 shall be submitted to Dave Prystash of A123 Systems, Inc.
(Facsimile No.: (617) 924-8910), at the address of the Borrowers set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrowers in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

10.6        Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void).

 

(b)           (i)      Subject to the conditions set forth below in
Section 10.6(b)(ii), any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and the Loans at the time owing to it)
with the prior written consent of:

 

(A)          the Administrative Agent (such consent not to be unreasonably
withheld or delayed);

 

(B)           with respect to any proposed assignment of all or a portion of the
Swingline Commitment, the Swingline Lender; and

 

(C)           with respect to any proposed assignment of all or a portion of the
L/C Commitment, the Issuing Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

94

--------------------------------------------------------------------------------


 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitments or Loans, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (provided that (x) simultaneous assignments to or by two or more
Approved Funds will be treated as a single assignment for purposes of
determining whether such minimum amount has been met, and (y) simultaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met), unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing;

 

(D)          no such assignment shall be made to (1) a Defaulting Lender or any
of its Subsidiaries, (2) any Borrower or any of its Subsidiaries or Affiliates,
(3) a natural person, or (4) any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (D);

 

(E)           the parties to each assignment of all or a portion of any
Revolving Commitment shall (1) electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) manually execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fees in the case of any assignment), payable by the assigning or
assignee Lender as they shall mutually agree; and

 

(F)           the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
Defaulting Lender’s Revolving Percentage of Loans previously requested by the
Borrowers but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest

 

95

--------------------------------------------------------------------------------


 

accrued thereon) and (B) acquire (and fund as appropriate) its full Revolving
Percentage of all Loans, its L/C Percentage of participations in Letters of
Credit, and its Revolving Percentage of all participations in Swingline Loans. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(iv)          Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.17, 2.18 and 10.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).

 

(v)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers (and such agency being solely for tax purposes), shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Revolving
Lenders, and the Revolving Commitments of, and principal amount of the Revolving
Loans owing to, each Revolving Lender pursuant to the terms hereof from time to
time, and the names and addresses of the L/C Lenders, and the L/C Commitments
of, and principal amounts owing to, each L/C Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, barring manifest error, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Revolving
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrowers, the Issuing Lender, the Administrative Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(vi)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed administrative questionnaire (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in Section 10.6(b) and any written consent to such assignment
required by Section 10.6(b) (in each case to the extent required), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the applicable Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
applicable Register as provided in this paragraph. This
Section 10.6(b)(vi) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

 

(c)           (i)      Any Lender may, without the consent of the Borrowers or
the Administrative Agent, sell participations to one or more banks or other
entities (other than a Defaulting Lender, a natural person, any Borrower or any
of its Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain

 

96

--------------------------------------------------------------------------------


 

solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrowers, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  In no case shall a Participant have
the right to enforce any of the terms of any Loan Document.  Subject to
Section 10.6(c)(ii), the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b);
provided that each Participant shall be subject to the terms and provisions of
Section 2.15(j) as if it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender; provided that such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.17 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent.  Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
complies with Section 2.17(d).

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

 

(e)           The Borrowers, upon receipt by the Borrowers of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above.

 

(f)            Each Lender, upon execution and delivery hereof or upon
succeeding to an interest in a Revolving Commitment or Loans, as the case may
be, represents and warrants as of the Closing Date or as of the effective date
of the applicable Assignment and Assumption that: (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments, loans or investments such as the Revolving Commitment and Loans;
and (iii) it will make or invest in its Revolving Commitment and Loans for its
own account in the ordinary course of its business and without a view to
distribution of such Revolving Commitment and Loans within the meaning of the
Securities Act or the Securities Exchange Act of 1934, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Revolving Commitment and Loans or any
interests therein shall at all times remain within its exclusive control).

 

10.7        Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the

 

97

--------------------------------------------------------------------------------


 

Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender hereby is authorized at any time and from time to time,
without prior notice to the Borrowers, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers; provided that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender under this Section 10.7(b) are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.

 

10.8        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.9        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,

 

98

--------------------------------------------------------------------------------


 

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

 

10.11      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.12      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.13      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.14      Submission to Jurisdiction; Waivers.  Each of the Borrowers hereby
irrevocably and unconditionally:

 

(a)           submits to the exclusive jurisdiction of the State and Federal
courts in the Southern District of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender.  Each of the Borrowers expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each of the
Borrowers hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each of the Borrowers hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to the Borrowers at the addresses set
forth in Section 10.2 of this Agreement

 

99

--------------------------------------------------------------------------------


 

and that service so made shall be deemed completed upon the earlier to occur of
the Borrowers’ actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid;

 

(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL;

 

(c)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.15      Acknowledgements.  Each of the Borrowers hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

10.16      Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrowers having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

 

(b)           At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations and obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred thereunder) shall have been paid in full, the
Revolving Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

10.17      Confidentiality.  The Administrative Agent and each Lender agree to
keep confidential

 

100

--------------------------------------------------------------------------------


 

all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender, subject to an
agreement to comply with the provisions of this Section 10.17, or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section 10.17, to any actual or prospective Transferee or any direct or indirect
counterparty to any Specified Swap Agreement (or any professional advisor to
such counterparty), (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its Affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document. 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

10.18      Automatic Debits.  With respect to any principal, interest, fee, or
any other cost or expense (including attorney costs of the Administrative Agent
or any Lender payable by the Borrowers hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrowers
hereby irrevocably authorizes the Administrative Agent to debit any deposit
account of the Borrowers maintained with the Administrative Agent in an amount
such that the aggregate amount debited from all such deposit accounts does not
exceed such principal, interest, fee or other cost or expense.  If there are
insufficient funds in such deposit accounts to cover the amount then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section 10.18 shall be deemed a set-off.

 

10.19      Patriot Act.  Each Lender and the Administrative Agent (for itself
and not on behalf of any other party) hereby notifies the Borrowers that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.  Each of the Borrowers will, and will cause
each of their respective Subsidiaries to, provide, to the extent commercially
reasonable or required by any Requirement of Law, such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

[Remainder of page left blank intentionally]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

BORROWERS:

 

 

 

A123 SYSTEMS, INC.

 

as a Borrower

 

 

 

 

 

 

By:

/s/  David Prystash

 

 

Name:

David Prystash

 

 

Title:

Chief Financial Officer

 

 

 

 

 

A123 SECURITIES CORPORATION

 

as a Borrower

 

 

 

 

 

 

By:

/s/ David Prystash

 

 

Name:

David Prystash

 

 

Title:

Treasurer & Secretary

 

Signature Page 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SILICON VALLEY BANK

 

as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/  Dave Rodriguez

 

Name:

Dave Rodriguez

 

Title:

Senior Vice President

 

Signature Page 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SILICON VALLEY BANK

 

as Issuing Lender, Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/  Dave Rodriguez

 

Name:

Dave Rodriguez

 

Title:

Senior Vice President

 

Signature Page 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Revolving Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

40,000,000

 

100

%

 

L/C COMMITMENT

 

Lender

 

L/C Commitment

 

L/C Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

10,000,000

 

100

%

 

SWINGLINE COMMITMENT

 

Lender

 

Swingline Commitment

 

Exposure Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

5,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

EXISTING LETTERS OF CREDIT

 

L/C Number

 

Issuance Date

 

Expiration Date

 

Beneficiary

 

Stated Amount

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

GOVERNMENTAL APPROVALS, CONSENTS,
AUTHORIZATIONS, FILINGS AND NOTICES

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

REQUIREMENTS OF LAW

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

ERISA PLANS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

 

SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.17

 

ENVIRONMENTAL MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.19(a)

 

FINANCIAL STATEMENTS AND OTHER FILINGS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.26

 

CAPITALIZATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2(d)

 

EXISTING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3(f)

 

EXISTING LIENS, PURCHASE MONEY LIENS AND MASSCEC/MSF LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.7(h)

 

EXISTING INVESTMENTS

 

--------------------------------------------------------------------------------
